EXHIBIT 10.41

 
FIRST AMENDMENT TO BUILDING LOAN AGREEMENT




THIS FIRST AMENDMENT TO BUILDING LOAN AGREEMENT (the "Amendment") is dated as of
January 19, 2011 and is made by and among Manufacturers and Traders Trust
Company, a New York banking corporation, with offices located at One Fountain
Plaza, Buffalo, New York 14203 ("M&T") individually as a lender and as the
administrative agent for itself and Capital One, N.A., a lender (the "Co-Lender"
and, referred to collectively with M&T as the "Lending Group") and the Lending
Group (the “Administrative Agent”), and Canarsie Plaza LLC, a limited liability
company organized under the laws of the State of Delaware with offices at c/o
Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York
10605 (the “Borrower”).
 
WHEREAS, the above-referenced parties have heretofore entered into a Building
Loan Agreement dated January 12, 2010 (the "BLA"); and
 
WHEREAS, Borrower, Administrative Agent and Co-Lender have entered into a
Supplemental Loan Agreement of even date herewith (the “Supplemental Building
Loan Agreement”), providing for a supplemental loan to be made by Administrative
Agent and Co-Lender to Borrower of up to Three Million Dollars ($3,000,000.00)
(the “Additional Amount”).  The Additional Amount is evidenced by certain notes
of Borrower of even date herewith (collectively, the “Supplemental Building Loan
Note”) and secured by a supplemental mortgage of even date herewith (the
“Supplemental Building Loan Mortgage”) on the Premises; and
 
WHEREAS, Borrower, Administrative Agent and Co-Lender have entered into a Loan
Agreement of even date herewith (the “Mortgage Loan Agreement”), providing for a
subordinate loan by Administrative Agent and Co-Lender to Borrower of up to
Seven Million Dollars ($7,000,000.00) (the “Mortgage Loan”).  The Mortgage Loan
is evidenced by certain notes of Borrower of even date herewith (collectively,
the “Mortgage Note”) and secured by a subordinate mortgage of even date herewith
(the “Mortgage Loan Mortgage”) on the Premises; and


WHEREAS, the Borrower has requested that the Lending Group amend certain terms
and definitions under the BLA and the Lending Group has agreed, on the terms and
conditions set forth in this Amendment, to make such amendments.


Unless otherwise indicated, all capitalized terms used herein shall have the
meanings ascribed to them in the BLA.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


1.           The definition of “DSCR” shall be deleted and replaced in its
entirety with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
“DSCR:  The Debt Service Coverage Ratio (“DSCR”) is defined as the ratio of (i)
Net Operating Income at the Premises (as the term is defined in the Mortgage)
divided by (ii) the aggregate annualized principal and interest payable on the
Loan and the Mortgage Loan based on a twenty-five (25) year amortization
schedule with an interest rate of the greater of seven (7%) percent or the ten
(10) year United States Treasury Obligations plus two (2%) percent.  “Net
Operating Income” means the amount by which Operating Revenues exceed Operating
Expenses.”
 
2.           The definition of “Loan” shall be modified to include the
Additional Amount.
 
3.           The definition of “Loan Documents” shall be deleted and replaced in
its entirety with the following:
 
“Loan Documents:  This Agreement, the Supplemental Building Loan Agreement, the
Mortgage Loan Agreement, the Note, the Supplemental Building Loan Note, the
Mortgage Note, the Mortgage, the Supplemental Building Loan Mortgage, the
Mortgage Loan Mortgage, the Survey, the Title Insurance Policy, the Guarantees,
the Indemnity and all other instruments, certificates, legal opinions and
documents executed and delivered by either or both of the Borrower or the
Administrative Agent in connection with the Loan and the Mortgage Loan.”
 
4.           The definition of “Operating Expenses” shall be deleted and
replaced in its entirety with the following:
 
“Operating Expenses: All reasonable and necessary expenses of operating the
Project in the ordinary course of business calculated in accordance with GAAP
which are directly associated with and fairly allocable to the Project for the
applicable period, including annualized real estate taxes and assessments,
capital expenditures at an imputed rate of $0.10 per square foot on an
annualized basis of gross leasable area at the Premises, annualized insurance
premiums, maintenance costs, management fees and costs in an amount equal to the
greater of the management fees and costs actually paid or an imputed rate of
three percent (3%) of Operating Revenues, accounting, legal, and other
professional fees, fees relating to environmental audits, and other expenses
incurred by Administrative Agent and reimbursed by Borrower under this Agreement
and the other Loan Documents, deposits to any capital replacement reserves
required by Administrative Agent, wages, salaries, and personnel expenses, but
excluding debt service on the Loan or the Mortgage Loan, capital expenditures,
any of the foregoing expenses which are paid from deposits to cash reserves
previously included as Operating Expenses, any payment or expense for which
Borrower was or is to be reimbursed from proceeds of the Loan or insurance or by
any third party, and any non-cash charges such as depreciation and
amortization.  Any management fee or other expense payable to Borrower or to an
Affiliate of Borrower shall be included as an Operating Expense only with
Administrative Agent’s prior approval.  Operating Expenses shall not include
federal, state or local income taxes or legal and other professional fees
unrelated to the operation of the Project.”
 
5.           The definition of “Operating Revenues” shall be deleted and
replaced in its entirety with the following:
 
 
2

--------------------------------------------------------------------------------

 
 
“Operating Revenues: All cash receipts of Borrower from operation of the Project
or otherwise arising in respect of the Project after January 12, 2010 which are
properly allocable to the Project for the applicable period (subject to an
underwritten market vacancy rate of not less than 8%), including receipts from
leases and parking agreements, concession fees and charges and other
miscellaneous operating revenues, proceeds from rental or business interruption
insurance, withdrawals from cash reserves (except to the extent any operating
expenses paid therewith are excluded from Operating Expenses), in all cases,
determined in accordance with generally acceptable accounting principles
(“GAAP”) but without taking into account straight-lining of rents and
extraordinary revenues (including, but not limited to, lease termination
payments) and FAS 141R adjustments, but excluding (a) all rent and other
revenues received during the applicable period from tenants that, at any time
during the applicable period, are subject to a bankruptcy proceeding, unless
such bankruptcy proceeding has been closed, and the subject tenant has not been
discharged from its obligations under the subject lease and/or the rental
payments due and/or paid by such tenant to Borrower cannot be disgorged from
Borrower, (b) rent and other revenues from tenants that have not made the
appropriate payment of rent under their respective leases for more than thirty
(30) days, provided, however that if a tenant is disputing, in good faith,
recoverables or a reconciliation thereof, only the portion that is being
disputed shall be excluded, (c) rent and other revenues from tenants under
leases which have remaining terms of less than twelve (12) months from the date
of calculation, (d) rents and other revenues from tenants that are not operating
in a substantial portion of such tenant’s premises, (e) security deposits and
earnest money deposits until they are forfeited by the depositor, (f) advance
rentals (i.e. more than thirty (30) days in advance) until they are earned, (g)
lump sum lease buy-out payments made by tenants in connection with any
surrender, cancellation or termination of their lease, (h) rents and other
revenues from Affiliates of Borrower and/or Guarantor, and (i) proceeds from a
sale or other disposition.”
 
(f)           Section 7.3(b)(viii) shall be modified to include the Additional
Amount.
 
(g)           Section 7.3(c)(1) shall be deleted and replaced in its entirety
with the following:
 
“(1)           the Building Loan will convert to a mini-permanent commercial
mortgage loan with a three (3) year term (“Permanent Maturity Date”), amortized
over a twenty-five (25) year period with level principal and interest payments,
calculated on the outstanding principal balance;”
 
6.           Section 8.1.10 of the BLA shall be deleted and replaced in its
entirety with the following:
 
“An Event of Default shall occur under the Mortgage, or a default, together with
the expiration of any applicable grace and cure period, shall occur under any of
the other Loan Documents or under any of the documents executed in connection
with the Mortgage Loan or any other mortgage loans by the Lending Group to the
Borrower;”
 
7.           It is expressly understood and agreed that all collateral security
for the Loan as set forth in the Loan Documents prior to this Amendment is and
shall continue to be collateral security for the Loan provided for in the BLA as
herein amended. Without limiting the generality of the foregoing, the Borrower
hereby absolutely and unconditionally confirms that the BLA, the other Loan
Documents and any other document or instrument executed by or for the benefit of
the Borrower pursuant to the BLA continue in full force and effect, are ratified
and confirmed and are and shall continue to be applicable to the BLA, as herein
amended.
 
 
3

--------------------------------------------------------------------------------

 

 
8.           In order to induce the Lender to enter into this Amendment, the
Borrower represents and warrants to the Lender that each of the representations
and warranties made in the BLA is true and correct as of the date hereof except
as otherwise set forth in a writing to which the Lender is a party.
 
9.           No modification or waiver of any of the provisions of this
Amendment or any other agreement or instrument made or issued pursuant to this
Amendment or contemplated hereby, nor consent to any departure by the Borrower
therefrom shall, in any event, be effective unless made in writing and signed by
the Lender and the Borrower, and then any such modification or waiver shall be
effective only in the specific instance and purpose for which given unless
otherwise specified therein. No notice to, or demand on, the Borrower in any
case shall, of itself, entitle it to further notice or demand in similar
circumstances.
 
10.           The Amendment set forth herein is limited precisely as written and
shall not be deemed to (a) be a consent to or waiver of any other term or
condition of the BLA or of any of the documents referred to therein, or (b)
prejudice any right or rights which the Lender may now have or may have in the
future or in connection with the BLA or any of the documents referred to
therein.
 
11.           This Amendment shall be governed by and construed, interpreted and
enforced in accordance with the internal laws of the State of New York, without
regard to principles of conflict of laws.
 
12.           All capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to such term in the BLA.
 
13.           The Borrower shall pay all legal fees and disbursements incurred
by the Lender in connection with the preparation of this Amendment.
 
14.           This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed by the party against whom enforcement thereof is sought, shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.


Attached hereto as EXHIBIT A is a Lien Law Statement in conformity with Section
22 of the New York Lien Law.
 

 
[Remainder of page intentionally left blank.]
 


 
4

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWER:
 

CANARSIE PLAZA LLC            
By:
/s/ Robert Masters   Name:  Robert Masters   Title:    Senior Vice President    
   

 
 
ADMINISTRATIVE AGENT:
 

MANUFACTURERS AND TRADERS TRUST COMPANY              
By:
/s/ John Stroligo   Name:  John Stroligo   Title:    Vice President        

 

 
THE LENDING GROUP:
 

MANUFACTURERS AND TRADERS TRUST COMPANY              
By:
/s/ John Stroligo   Name:  John Stroligo   Title:    Vice President        

 
 
 

 CAPITAL ONE, N.A.              
By:
/s/ Peter Welch   Name:  Peter Welch   Title:    Senior Vice President        

 
 
 
5

--------------------------------------------------------------------------------

 
 
 

STATE OF NEW YORK  )   : ss. COUNTY OF WESTCHESTER  )


On the 19 day of  January, in the year 2011, before me, the undersigned, a
Notary Public in and for said State, personally appeared Robert Masters
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
 

/s/ Paul J. Richards   Paul J. Richards Notary Public    Notary Public, State of
New York
        No. 604743465
        Qualified in Westchester County
        Commission Expires April 30, 2011      

 
 
                                                                                                

 

STATE OF NEW YORK  )   : ss. COUNTY OF WESTCHESTER  )



On the 19 day of January, in the year 2011, before me, the undersigned, a Notary
Public in and for said State, personally appeared John Stroligo, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 

/s/ Paul J. Richards   Paul J. Richards Notary Public    Notary Public, State of
New York
        No. 604743465
        Qualified in Westchester County
        Commission Expires April 30, 2011      

 

 
 

STATE OF NEW YORK  )   : ss. COUNTY OF NEW YORK )

 
On the 19th day of  January, in the year 2011, before me, the undersigned, a
Notary Public in and for said State, personally appeared Peter Welch personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 
 

/s/ Jaime Lee Gross  
Jaime Lee Gross
Notary Public   
Notary Public-State of New York

No. 01GR6135575

Qualified in Westchester County

My Commission Expires February 22, 2014
     

 

 
 
6

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha.jpg] 
 
7

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha2.jpg]
 
8

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha3.jpg]
 
9

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha4.jpg]
 
10

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha5.jpg]
 
11

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha6.jpg]
 
12

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha7.jpg]
 
13

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED SECTION 22 – LIEN LAW AFFIDAVIT
MANUFACTURERS AND TRADERS TRUST COMPANY


 

STATE OF NEW YORK  )   : SS. COUNTY OF WESTCHESTER  )



Robert Masters being duly sworn deposes and says that:
 
1. He is the Senior Vice President of CANARSIE PLAZA LLC, a limited liability
company having an office and principal place of business at c/o Acadia Realty
Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York 10605 (the
“Borrower”);
 
2.      The Borrower has entered into the Building Loan Agreement with
Manufacturers and Traders Trust Company, a New York banking corporation, with an
office located at One Fountain Plaza, Buffalo, New York 14203-2399 individually
as a lender and as the administrative agent for itself and Capital One, N.A.
(the "Co-Lender" and, referred to collectively with M&T as the "Lending Group")
and the Lending Group (the “Administrative Agent”), dated as of  January 12,
2010, as amended by the annexed First Amendment to Building Loan Agreement by
and among the Borrower, the Administrative and the Lending Group, dated as of
January 19, 2011 (collectively, the “Building Loan Agreement”);
 
3.      The Building Loan Agreement relates to the construction of a certain
facilities located in the State of New York, County of Kings and Borough of
Brooklyn described with more particularity in the Building Loan Agreement (the
“Improvement”);
 
4.      The amount of the building loan described in the Building Loan Agreement
is $48,000,000 (the “Building Loan”);
 
5.      The consideration paid, or to be paid, for the Building Loan has been
paid, or will be paid by Borrower out of equity;
 
6.      The expenses incurred or to be incurred in connection with the Building
Loan are as follows:
 
(a)
Real Property Taxes and Assessments during construction (est.)
  $ 738,378.00  
(b)
Interest Reserve
  $ 1,800,000.00  
(c)
Property Insurance Premiums during construction (est.)
  $ 21,000.00  
(d)
Architectural and Engineering Fees (est.)
  $ 505,006.00  
(e)
Construction Contingency
  $ 5,538,188.00  
(f)
Construction Management Fee
  $ 2,698,841.00  
(g)
Real estate brokerage leasing commissions
  $ 812,738.00  
(h)
Administrative Agent Fee
  $ 25,000.00  
(i)
Construction Monitoring Fee
  $ 35,000.00                
                   TOTAL EXPENSES
  $ 12,174,151.00  

 
Certain of the foregoing amounts are based upon good faith estimates of expenses
not yet incurred, and certain items listed above may cost more or less than such
estimates.  The Borrower reserves the right, subject to the approval of the
Administrative Agent, to use unexpended amounts from any of said items to defray
the increases incurred in any other item or items listed above so long as the
total amount of such expenses do not exceed the total amount of said items shown
above.
 
7.      The amount, if any, to be advanced from the Building Loan to repay
amounts previously advanced to the Borrower pursuant to Notices of Lending for
costs of improvement is $0;
 
8.      The amount, if any, to be advanced from the Building Loan to reimburse
the Borrower for costs of improvement expended by the Borrower after the
commencement of the Improvement but prior to the date hereof are itemized as
follows:
 
 
  $ 0  
 

                  TOTAL   $ 0  

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
9.      The net sum available to the Borrower from the Building Loan for the
Improvement is
 
(a)      Amounts previously paid to contractors, subcontractors, laborers and
materialmen for the Improvement is $34,580,288.00;
 
(b)      Amounts available to Borrower to pay contractors, subcontractors,
laborers and materialmen on and after the date hereof is $1,245,561.00
 
10.      This statement is made pursuant to and in compliance with Section 22 of
the Lien Law of the State of New York, as amended;
 
11.      The facts stated above and any costs itemized on this statement are
true and accurate.
 
 
 
 

Canarsie Plaza LLC            
By:
/s/ Robert Masters   Name:    Robert Masters   Title:      Senior Vice President
       

 

 
 

STATE OF NEW YORK  )   : ss. COUNTY OF WESTCHESTER  )


On the 19 day of January, in the year 2011, before me, the undersigned, a Notary
Public in and for said State, personally appeared Robert Masters personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


 

/s/ Paul J. Richards   Notary Public       
Paul J. Richards

Notary Public, State of New York

No. 604743465

Qualified in Westchester County
Commission Expires April 30, 2011
   

 
 
 
15

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL BUILDING LOAN AGREEMENT

 
Dated:  January 19, 2011
 
Administrative Agent: MANUFACTURERS AND TRADERS TRUST COMPANY,
 a New York banking corporation, with offices located at One Fountain Plaza,
Buffalo,
New York 14203 ("M&T")
individually as a lender and as the administrative agent for itself and
CAPITAL ONE, N.A., a lender
(the "Co-Lender" and, referred to collectively with M&T as the "Lending Group")
and the Lending Group (the “Administrative Agent”)
    Borrower:  
CANARSIE PLAZA LLC, a limited liability company organized under the laws of the
State of Delaware.
   
Date of Building
Loan Agreement: 
January 12, 2010     Original Amount: Up to $48,000,000.00     Date of Notes: 
January 12, 2010     Additional Amount:
 $3,000,000.00
    Guarantor: Acadia Strategic Opportunity Fund II, LLC, a limited liability
company organized under the laws of the State of Delaware.    

 
Recital
 
Borrower, Administrative Agent and Co-Lender have entered into a Building Loan
Agreement dated as set forth above (the “BLA”), providing for a loan (the
“Original Loan”) by Administrative Agent and Co-Lender to Borrower of up to the
Original Amount.  The Original Loan is evidenced by certain notes of Borrower
dated as set forth above (collectively, the “Note”) and secured by a mortgage of
even date therewith (the “Mortgage”) on premises described in Schedule A annexed
thereto (the “Premises”).  Borrower has applied to Administrative Agent and
Co-Lender, and Administrative Agent and Co-Lender have agreed, to increase the
Original Amount of the Original Loan by the Additional Amount, on the conditions
hereinafter set forth.
 
Furthermore, Borrower, Administrative Agent and Co-Lender have entered into a
Loan Agreement of even date herewith (the “Mortgage Loan Agreement”), providing
for a loan by Administrative Agent and Co-Lender to Borrower of up to Seven
Million Dollars ($7,000,000.00) (the “Mortgage Loan”).  The Mortgage Loan is
evidenced by certain notes of Borrower of even date herewith (collectively, the
“Mortgage Note”) and secured by a subordinate mortgage of even date herewith
(the “Mortgage Loan Mortgage”) on the Premises.  Administrative Agent and
Co-Lender have agreed, to make the Mortgage Loan, on the conditions set forth in
the Mortgage Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Unless otherwise indicated, all capitalized terms used herein shall have the
meanings ascribed to them in the BLA.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Administrative Agent and Co-Lender agree that the Original Loan to be made
by it pursuant to the BLA shall be increased by the Additional Amount provided,
however, that up to $1,437,500.00 will be lent by the Co-Lender and up to
$1,562,500.00 will be lent by M&T.
 
2.  Administrative Agent and Co-Lender’s obligation to lend the Additional
Amount shall be subject to (i) the execution and delivery by Borrower to
Administrative Agent and Co-Lender of certain notes in the aggregate in the
Additional Amount and supplemental mortgage of the Premises, in the Additional
Amount, together with related financing statements, if necessary (ii) the
execution and delivery by Guarantor of an amendment, reaffirmation or supplement
to its Guarantees, (iii) the execution and delivery by Borrower and Guarantor of
a reaffirmation of that certain Environmental Compliance and Indemnification
Agreement dated January 12, 2010 (as reaffirmed, the “Indemnity”) and (iv)
Administrative Agent’s receipt of such additional documents and/or certificates
as may be required in its reasonable discretion, all of the foregoing to be in
form and substance satisfactory to Administrative Agent and its counsel.
 
Upon the execution of the documents aforesaid the references in the BLA to the
Note, Mortgage, and Guarantees shall be deemed to include said instruments as
modified, reaffirmed or supplemented by the instruments required to be executed
pursuant hereto.
 
3.  The BLA shall be modified as follows:
 
(a)           The definition of “DSCR” shall be deleted and replaced in its
entirety with the following:
 
“DSCR:  The Debt Service Coverage Ratio (“DSCR”) is defined as the ratio of (i)
Net Operating Income at the Premises (as the term is defined in the Mortgage)
divided by (ii) the aggregate annualized principal and interest payable on the
Loan and the Mortgage Loan based on a twenty-five (25) year amortization
schedule with an interest rate of the greater of seven (7%) percent or the ten
(10) year United States Treasury Obligations plus two (2%) percent.  “Net
Operating Income” means the amount by which Operating Revenues exceed Operating
Expenses.”
 
(b)           The definition of “Loan” shall be modified to include the
Additional Amount.
 
(c)           The definition of “Loan Documents” shall be deleted and replaced
in its entirety with the following:
 
 
2

--------------------------------------------------------------------------------

 
 
“Loan Documents:  This Agreement, the Supplemental Building Loan Agreement, the
Mortgage Loan Agreement, the Note, the Mortgage Loan Note, the Mortgage, the
Mortgage Loan Mortgage, the Survey, the Title Insurance Policy, the Guarantees,
the Indemnity and all other instruments, certificates, legal opinions and
documents executed and delivered by either or both of the Borrower or the
Administrative Agent in connection with the Loan.”
 
(d)           The definition of “Operating Expenses” shall be deleted and
replaced in its entirety with the following:
 
“Operating Expenses: All reasonable and necessary expenses of operating the
Project in the ordinary course of business calculated in accordance with GAAP
which are directly associated with and fairly allocable to the Project for the
applicable period, including annualized real estate taxes and assessments,
capital expenditures at an imputed rate of $0.10 per square foot on an
annualized basis of gross leasable area at the Premises, annualized insurance
premiums, maintenance costs, management fees and costs in an amount equal to the
greater of the management fees and costs actually paid or an imputed rate of
three percent (3%) of Operating Revenues, accounting, legal, and other
professional fees, fees relating to environmental audits, and other expenses
incurred by Administrative Agent and reimbursed by Borrower under this Agreement
and the other Loan Documents, deposits to any capital replacement reserves
required by Administrative Agent, wages, salaries, and personnel expenses, but
excluding debt service on the Loan or the Mortgage Loan, capital expenditures,
any of the foregoing expenses which are paid from deposits to cash reserves
previously included as Operating Expenses, any payment or expense for which
Borrower was or is to be reimbursed from proceeds of the Loan or insurance or by
any third party, and any non-cash charges such as depreciation and
amortization.  Any management fee or other expense payable to Borrower or to an
Affiliate of Borrower shall be included as an Operating Expense only with
Administrative Agent’s prior approval.  Operating Expenses shall not include
federal, state or local income taxes or legal and other professional fees
unrelated to the operation of the Project.”
 
(e)           The definition of “Operating Revenues” shall be deleted and
replaced in its entirety with the following:
 
“Operating Revenues: All cash receipts of Borrower from operation of the Project
or otherwise arising in respect of the Project after January 12, 2010 which are
properly allocable to the Project for the applicable period (subject to an
underwritten market vacancy rate of not less than 8%), including receipts from
leases and parking agreements, concession fees and charges and other
miscellaneous operating revenues, proceeds from rental or business interruption
insurance, withdrawals from cash reserves (except to the extent any operating
expenses paid therewith are excluded from Operating Expenses), in all cases,
determined in accordance with generally acceptable accounting principles
(“GAAP”) but without taking into account straight-lining of rents and
extraordinary revenues (including, but not limited to, lease termination
payments) and FAS 141R adjustments, but excluding (a) all rent and other
revenues received during the applicable period from tenants that, at any time
during the applicable period, are subject to a bankruptcy proceeding, unless
such bankruptcy proceeding has been closed, and the subject tenant has not been
discharged from its obligations under the subject lease and/or the rental
payments due and/or paid by such tenant to Borrower cannot be disgorged from
Borrower, (b) rent and other revenues from tenants that have not made the
appropriate payment of rent under their respective leases for more than thirty
(30) days, provided, however that if a tenant is disputing, in good faith,
recoverables or a reconciliation thereof, only the portion that is being
disputed
 
 
 
3

--------------------------------------------------------------------------------

 
 
shall be excluded, (c) rent and other revenues from tenants under leases which
have remaining terms of less than twelve (12) months from the date of
calculation, (d) rents and other revenues from tenants that are not operating in
a substantial portion of such tenant’s premises, (e) security deposits and
earnest money deposits until they are forfeited by the depositor, (f) advance
rentals (i.e. more than thirty (30) days in advance) until they are earned, (g)
lump sum lease buy-out payments made by tenants in connection with any
surrender, cancellation or termination of their lease, (h) rents and other
revenues from Affiliates of Borrower and/or Guarantor, and (i) proceeds from a
sale or other disposition.”
 
(f)           Section 7.3(b)(viii) shall be modified to include the Additional
Amount.
 
(g)           Section 7.3(c)(1) shall be deleted and replaced in its entirety
with the following:
 
“(1)           the Building Loan will convert to a mini-permanent commercial
mortgage loan with a three (3) year term (“Permanent Maturity Date”), amortized
over a twenty-five (25) year period with level principal and interest payments,
calculated on the outstanding principal balance;”
 
(h)           Section 8.1.10 of the BLA shall be deleted and replaced in its
entirety with the following:
 
“An Event of Default shall occur under the Mortgage, or a default, together with
the expiration of any applicable grace and cure period, shall occur under any of
the other Loan Documents or under any of the documents executed in connection
with the Mortgage Loan or any other mortgage loans by the Lending Group to the
Borrower;”
 
4.   The BLA and this Supplemental Building Loan Agreement shall be read
together as one instrument and, except as modified hereby, the BLA shall
continue in full force and effect and the amount of the Loan provided for
therein as increased hereby shall be advanced in accordance with the terms
thereof.
 
Attached hereto as EXHIBIT A is a Lien Law Statement in conformity with Section
22 of the New York Lien Law, evidencing the Loan Amount as increased by the
Additional Amount.
 


[Remainder of page intentionally left blank.]
 
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed the day and year first above written.
 
BORROWER:
 

CANARSIE PLAZA LLC            
By:
/s/ Robert Masters   Name:  Robert Masters   Title:    Senior Vice President    
   

 
 
ADMINISTRATIVE AGENT:
 

MANUFACTURERS AND TRADERS TRUST COMPANY              
By:
/s/ John Stroligo   Name:  John Stroligo   Title:    Vice President        

 

 
THE LENDING GROUP:
 

MANUFACTURERS AND TRADERS TRUST COMPANY              
By:
/s/ John Stroligo   Name:  John Stroligo   Title:    Vice President        

 
 
 

 CAPITAL ONE, N.A.              
By:
/s/ Peter Welch   Name:  Peter Welch   Title:    Senior Vice President        

 
 
 
5

--------------------------------------------------------------------------------

 
 
 

STATE OF NEW YORK  )   : ss. COUNTY OF WESTCHESTER  )


On the 18th day of  January, in the year 2011, before me, the undersigned, a
Notary Public in and for said State, personally appeared Robert Masters
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.



/s/ Debra Leibler-Jones   Notary Public       
Debra Leibler-Jones
Notary Public No. 01LE6005994
Qualified in Dutchess County, New York
Commission Expires 04/20/2014
   

 
 
 
 

STATE OF NEW YORK  )   : ss. COUNTY OF WESTCHESTER  )


On the 19 day of  January, in the year 2011 before me, the undersigned, a Notary
Public in and for said State, personally appeared John Stroligo, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 

/s/ Paul J. Richards   Notary Public       
Paul J. Richards

Notary Public, State of New York

No. 604743465

Qualified in Westchester County
Commission Expires April 30, 2011
   

 
 
 
 

STATE OF NEW YORK  )   : ss. COUNTY OF SUFFOLK )


On the 11th day of  January, in the year 2011, before me, the undersigned, a
Notary Public in and for said State, personally appeared Peter Welch personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


 

/s/ Adrienne M. Formica   Notary Public       
Adrienne M. Formica

Notary Public – State of New York
No. 01FO6206507
Qualified in Queens County
My Commission Expires May 18, 2013
   

 


 
6

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha.jpg] 
 
7

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha2.jpg]
 
8

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha3.jpg]
 
9

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha4.jpg]
 
10

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha5.jpg]
 
11

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha6.jpg]
 
12

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha7.jpg]
 
13

--------------------------------------------------------------------------------

 

 
EXHIBIT A

 
SECTION 22 – LIEN LAW AFFIDAVIT
MANUFACTURERS AND TRADERS TRUST COMPANY


 

STATE OF NEW YORK  )   : SS. COUNTY OF WESTCHESTER  )



Robert Masters being duly sworn deposes and says that:
 
1. He is the Senior Vice President of CANARSIE PLAZA LLC, a limited liability
company having an office and principal place of business at c/o Acadia Realty
Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York 10605 (the
“Borrower”);
 
2.      The Borrower has entered into the annexed Supplemental Building Loan
Agreement with Manufacturers and Traders Trust Company, a New York banking
corporation, with an office located at One Fountain Plaza, Buffalo, New York
14203-2399 individually as a lender and as the administrative agent for itself
and Capital One, N.A. (the "Co-Lender" and, referred to collectively with M&T as
the "Lending Group") and the Lending Group (the “Administrative Agent”) (the
“Building Loan Agreement”);
 
3.      The Building Loan Agreement relates to the construction of a certain
facilities located in the State of New York, County of Kings and Borough of
Brooklyn described with more particularity in the Building Loan Agreement (the
“Improvement”);
 
4.      The amount of the building loan described in the Building Loan Agreement
is $3,000,000 (the “Building Loan”);
 
5.      The consideration paid, or to be paid, for the Building Loan has been
paid, or will be paid by Borrower out of equity;
 
6.      The expenses incurred or to be incurred in connection with the Building
Loan are as follows:
 
(a)
Real Property Taxes and Assessments during construction (est.)
  $ .00  
(b)
Interest Reserve
  $ .00  
(c)
Property Insurance Premiums during construction (est.)
  $ .00  
(d)
Architectural and Engineering Fees (est.)
  $ .00  
(e)
Construction Contingency
  $ .00  
(f)
Construction Management Fee
  $ .00  
(g)
Real estate brokerage leasing commissions
  $ .00  
(h)
Administrative Agent Fee
  $ .00  
(i)
Construction Monitoring Fee
  $ .00                
                   TOTAL EXPENSES
  $ .00  

 
Certain of the foregoing amounts are based upon good faith estimates of expenses
not yet incurred, and certain items listed above may cost more or less than such
estimates.  The Borrower reserves the right, subject to the approval of the
Administrative Agent, to use unexpended amounts from any of said items to defray
the increases incurred in any other item or items listed above so long as the
total amount of such expenses do not exceed the total amount of said items shown
above.
 
7.      The amount, if any, to be advanced from the Building Loan to repay
amounts previously advanced to the Borrower pursuant to Notices of Lending for
costs of improvement is $0;
 
8.      The amount, if any, to be advanced from the Building Loan to reimburse
the Borrower for costs of improvement expended by the Borrower after the
commencement of the Improvement but prior to the date hereof are itemized as
follows:
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
  $ 0  
 

                  TOTAL   $ 0  

 
 
9.      The net sum available to the Borrower from the Building Loan for the
Improvement is $3,000,000.00
 
10.      This statement is made pursuant to and in compliance with Section 22 of
the Lien Law of the State of New York, as amended;
 
11.      The facts stated above and any costs itemized on this statement are
true and accurate.
 


 
 

Canarsie Plaza LLC            
By:
/s/ Robert Masters   Name:  Robert Masters   Title:    Senior Vice President    
   

 

 
 

STATE OF NEW YORK )   : ss. COUNTY OF WESTCHESTER )


On the 18th day of January, in the year 2011, before me, the undersigned, a
Notary Public in and for said State, personally appeared Robert Masters
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.





/s/ Debra Leibler-Jones   Notary Public           
Debra Leibler-Jones
Notary Public No. 01LE6005994
Qualified in Dutchess County, New York
Commission Expires 04/20/2014
   

 
 
 
15

--------------------------------------------------------------------------------

 
 

 graphic [mtb-logo.jpg]  

 
 
SUPPLEMENTAL BUILDING LOAN MORTGAGE


Date: January 19, 2011


Mortgagor: CANARSIE PLAZA LLC
(Organizational Structure): limited liability company
(State Law organized under): Delaware
(Organizational Identification Number): 4343270
(Address of chief executive office): c/o Acadia Realty Trust, 1311 Mamaroneck
Avenue, Suite 260, White Plains, New York 10605


Mortgagee:  MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation having offices at One M&T Plaza, Buffalo, New York 14203, Attn:
Office of General Counsel ("M&T"), as the administrative agent for itself and
Capital One, N.A. (the "Co-Lender" and, referred to collectively with M&T as the
"Lending Group") and the Lending Group (the “Mortgagee”).


WITNESSETH, to secure the payment of an indebtedness in the principal sum of
Three Million Dollars ($3,000,000.00), lawful money of the United States,
together with interest thereon and other charges with respect thereto, to be
paid according to certain bonds, notes or other obligations dated as of the date
hereof, made and delivered by Mortgagor to Mortgagee (the “Note”), Mortgagor
hereby mortgages to Mortgagee, as continuing and collateral security for the
payment of any and all indebtedness, liabilities and obligations of Mortgagor to
Mortgagee, now existing or which may hereafter arise pursuant to or in
connection with (as further described below) the Note, this Supplemental
Building Loan Mortgage (this “Mortgage”), that certain supplemental building
loan agreement by and between Mortgagor and Mortgagee dated as of the date
hereof (the “Loan Agreement”), the Survey, the Title Insurance Policy, the
Guarantees and all other instruments, certificates, legal opinions and documents
executed and delivered by either or both of the Borrower or the Administrative
Agent in connection with the Note (the “Loan Documents”) or any amendments,
renewals, extensions, modifications or substitutions of the Note or this
Mortgage (collectively, the “Indebtedness”), the premises described on the
attached Schedule A.


TOGETHER with all buildings, structures and other improvements now or hereafter
erected, constructed or situated upon said premises, and all fixtures and
equipment and other personal property now or hereafter affixed to, or used in
connection with, said premises and any and all replacements thereof and
additions thereto, all of which shall be deemed to be and remain and form a part
of said premises and are covered by the lien of this Mortgage (said premises,
buildings, structures, other improvements, fixtures and equipment and other
personal property being collectively referred to as the “Premises”),
 
 
 
1

--------------------------------------------------------------------------------

 

 
TOGETHER with all strips and gores of land adjoining or abutting the Premises,


TOGETHER with all right, title and interest of Mortgagor in and to all streets,
alleys, highways, waterways and public places open or proposed in front of,
running through or adjoining the Premises, and all easements and rights of way,
public and private, now or hereafter used in connection with the Premises,


TOGETHER with all tenements, hereditaments and appurtenances and all the estate
and rights of Mortgagor in and to the Premises,


TOGETHER with all awards heretofore or hereafter made by any federal, state,
county, municipal or other governmental authority, or by whomsoever made in any
condemnation or eminent domain proceedings whatsoever, to the present or
subsequent owners of the Premises or any portion thereof, for the acquisition
for public purposes of the Premises or any portion thereof or any interest
therein or any use thereof, or for consequential damages on account thereof,
including any award for any change of grade of streets affecting the Premises or
any portion thereof and any award for any damage to the Premises or any portion
thereof or any interest therein or any use thereof.


Capitalized terms used herein but not otherwise defined herein shall have their
respective meanings ascribed to them in the Loan Agreement.


MORTGAGOR COVENANTS WITH MORTGAGEE SO LONG AS THIS MORTGAGE IS IN EFFECT AS
FOLLOWS:


1.  INDEBTEDNESS.  The Indebtedness shall be paid as provided in the Note and as
provided herein.  Additionally, Mortgagor acknowledges and agrees that any
amounts now or hereafter due and owing from Mortgagor to Mortgagee arising from
or in connection with any interest rate swap agreement, now existing or
hereafter entered into between Mortgagor and Mortgagee, and any costs incurred
by Mortgagee in connection therewith, including, without limitation, any
interest, expenses, fees, penalties or other charges associated with any
obligations undertaken by the Lending Group to hedge or offset the Lending
Group’s obligations pursuant to such swap agreement, or the termination of any
such obligations, shall be (i) deemed additional interest and/or a related
expense (to be determined in the sole discretion of Mortgagee) due in connection
with the principal amount of the Indebtedness secured by this Mortgage, (ii)
included (in the manner described above) as part of the Indebtedness secured by
this Mortgage, and secured by this Mortgage to the full extent thereof, and
(iii) included in any judgment in any proceeding instituted by Mortgagee or its
agents against Mortgagor for foreclosure of this Mortgage or otherwise.


2.  INSURANCE.  (A) Mortgagor shall keep the Premises insured against each risk
to which the Premises may from time to time be subject (including fire,
vandalism and other risks covered by all risk insurance; if requested by
Mortgagee, earthquake; if the Premises or any portion thereof are located in an
area identified as an area having special flood hazards and in which flood
insurance has been made available, flood; and loss of rents by reason of such
risks) for the benefit of Mortgagee.  Such insurance shall be provided in such
amounts, for
 
 
2

--------------------------------------------------------------------------------

 
 
such periods, in such form, with such special endorsements, on such terms and by
such companies and against such risks as shall be satisfactory to
Mortgagee.  Without limiting the generality of the preceding two sentences, each
policy pursuant to which such insurance is provided shall contain a mortgagee
clause, in form and substance satisfactory to Mortgagee, (a) naming Mortgagee as
mortgagee and (b) providing that (i) all moneys payable pursuant to such
insurance shall be payable to Mortgagee, (ii) such insurance shall not be
affected by any act or neglect of Mortgagor or Mortgagee, any occupancy,
operation or use of the Premises or any portion thereof for purposes more
hazardous than permitted by the terms of such policy, any foreclosure or other
proceeding or notice of sale relating to the Premises or any portion thereof or
any change in the title to or ownership of the Premises or any portion thereof
and (iii) such policy and such mortgagee clause may not be canceled or amended
except upon thirty (30) days’ prior written notice to Mortgagee.  Mortgagor
shall deliver evidence of property insurance to Mortgagee in form reasonably
acceptable to Mortgagee, provided however that any  blanket property insurance
policy shall specifically allocate to the Premises the amount of coverage from
time to time required hereunder and shall otherwise provide the same protection
as would a separate policy insuring only the Premises.  The acceptance by
Mortgagee of evidence of property insurance from Mortgagor shall not be deemed
or construed as an approval by Mortgagee of the form, sufficiency or amount of
such insurance.  Mortgagee does not in any way represent that such insurance,
whether in scope or coverage or limits of coverage, is adequate or sufficient to
protect the business or interest of Mortgagor.  In the event of the foreclosure
of this Mortgage, or a transfer of title to the Premises in extinguishment of
the Indebtedness, all right, title and interest of Mortgagor in and to any such
policies then in force shall pass to the purchaser or grantee of the
Premises.  All the provisions of this Section 2 and any other provisions of this
Mortgage pertaining to insurance which may be required under this Mortgage shall
be construed with Section 254, Subdivision 4 of the New York Real Property Law,
but, said Section 254 to the contrary notwithstanding, Mortgagor consents that
Mortgagee may, without qualification or limitation by virtue of said Section
254, retain and apply the proceeds of any such insurance in satisfaction or
reduction of the Indebtedness, whether or not then due and payable, or it may
pay the same, wholly or in part, to any Mortgagor for the repair or replacement
of the Premises or for any other purpose satisfactory to Mortgagee, without
affecting the lien of this Mortgage for the full amount of the Indebtedness
before the making of such payment.


(B)           Notwithstanding the provisions set forth above in Section 2(A), in
the event that all or any part of the Premises is damaged by fire or other
casualty, and Mortgagor promptly notifies Mortgagee of its desire to repair and
restore the same, then, provided that the following terms and conditions are and
remain fully satisfied by Mortgagor, Mortgagee shall have the right (but not the
obligation) to make proof of loss for, settle and adjust any claim under, and
receive the proceeds of, all insurance for loss of or damage to the Premises
where the loss is estimated by Mortgagee to be One Million and 00/100 Dollars
($1,000,000.00) or more.  Mortgagee agrees to allow the insurance proceeds in an
amount of up to One Million and 00/100 Dollars ($1,000,000.00) to be disbursed
to Mortgagor for repair and restoration of the Premises:


(i)       no Event of Default or event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default under this
Mortgage shall have occurred and be continuing;
 
 
3

--------------------------------------------------------------------------------

 

 
(ii)      Mortgagor shall have delivered evidence reasonably satisfactory to
Mortgagee, in its sole reasonable discretion, that the Premises can be fully
repaired and restored six (6) months prior to the maturity of the Note;


(iii)     BJ’S Wholesale Club, Inc. (“BJ’S”) has not cancelled that certain
lease agreement with Mortgagor dated March 12, 2009 (the “BJ Lease”) and The
City of New York acting through the Department of Citywide Administrative
Services (“NYC”, collectively with BJ’S, the “Tenant”) has not cancelled that
certain lease agreement with Mortgagor dated November 5, 2009 (the “NYC Lease”,
collectively with the BJ Lease, the “Lease”), provided, however, that Mortgagor
may contest any attempt by Tenant to cancel the Lease, however such proceeds
shall not be disbursed to the Mortgagor until Mortgagee has received evidence
that any such Lease has not been cancelled;


(iv)     Mortgagor shall have deposited with Mortgagee for disbursement in
connection with the restoration the greater of:  (1) the applicable deductible
under the insurance policies covering the loss; or (2) the amount by which the
cost of restoration of the Premises to substantially the same value, condition
and character as existed prior to such damage is reasonably estimated by
Mortgagor, and approved by Mortgagee, in its reasonable judgment to exceed the
net insurance proceeds available for restoration;


(v)      Mortgagor has paid as and when due all of Mortgagee’s direct,
reasonable, out-of-pocket costs and expenses incurred in connection with the
collection and disbursement of insurance proceeds, including without limitation,
inspection, monitoring, engineering and legal fees.  If not paid within ten (10)
days of demand, and at Mortgagee's option, such costs may be deducted from the
disbursements made by Mortgagee or added to the sums secured by this Mortgage in
accordance with the provisions of Section 28 hereof; and


(vi)     if the Tenant has commenced paying rent, Mortgagor shall have delivered
evidence reasonably satisfactory to Mortgagee, in its sole reasonable
discretion, that the portion of the Premises being renovated is covered by
adequate business interruption insurance.


Mortgagee shall have the right to apply the proceeds toward reduction of the
Indebtedness as provided by Section 2(A) above, provided however that,
notwithstanding the provisions set forth above in Section 2(B), to the extent
any provision of either of the BJ Lease or the NYC Lease shall conflict with the
provisions of Section 2(B), then in such case the BJ Lease or the NYC Lease
shall control.


3.  ALTERATIONS, DEMOLITION OR REMOVAL.  No building, structure, other
improvement, fixture or equipment or other personal property constituting any
portion of the Premises shall be removed, demolished or substantially altered
without the prior written consent of Mortgagee except as more fully set forth
the Loan Agreement .
 
4.  WASTE AND CHANGE IN USE.  No Mortgagor shall commit any waste on the
Premises or make any change in the use of the Premises which may in any way
increase any ordinary fire, environmental or other risk arising out of
construction or operation.
 
 
4

--------------------------------------------------------------------------------

 

 
5.  MAINTENANCE AND REPAIRS.  Mortgagee acknowledges that construction is
ongoing.  Subject to the aforesaid condition, Mortgagor shall keep and maintain
all buildings, structures, other improvements, fixtures and equipment and other
personal property constituting any portion of the Premises and the sidewalks and
curbs abutting the Premises in good order and rentable and tenantable condition
and state of repair.  In the event that the Premises or any portion thereof
shall be damaged or destroyed by fire or any other casualty, or in the event of
the condemnation or taking of any portion of the Premises as a result of any
exercise of the power of eminent domain, Mortgagor shall promptly restore,
replace, rebuild or alter the same as nearly as possible to the condition
immediately prior to such fire, other casualty, condemnation or taking without
regard to the adequacy of any proceeds of any insurance or award
received.  Mortgagor shall give prompt written notice to Mortgagee of any such
damage or destruction or of the commencement of any condemnation or eminent
domain proceeding affecting the Premises or any portion thereof.
 
6.  EXISTENCE AND AUTHORITY.  Mortgagor represents and warrants, and continues
to represent and warrant as long as this Mortgage is in effect, as follows:  (a)
it is duly organized, validly existing and in good standing under the laws of
the State of Delaware and will do all things necessary to preserve and keep in
full force and effect the existence, franchises, rights and privileges of
Mortgagor as a limited liability company, under the laws of the State of
Delaware; (b) Mortgagor has the full power and authority to grant the mortgage
lien hereunder and to execute, deliver and perform its obligations in accordance
with this Mortgage; (c) the execution and delivery of this Mortgage will not (i)
violate any applicable law of any governmental authority or any judgment or
order of any court, other governmental authority or arbitrator; (ii) violate any
agreement to which Mortgagor is a party; or (iii) result in a lien or
encumbrance on any of its assets (other than the mortgage lien hereunder); (d)
Mortgagor’s certificate of formation or other organizational or governing
documents (“Governing Documents”) do not prohibit any term or condition of this
Mortgage; (d) each authorization, approval or consent from, each registration
and filing with, each declaration and notice to, and each other act by or
relating to, any party required as a condition of Mortgagor’s execution,
delivery or performance of this Mortgage (including any shareholder or board of
directors or similar approvals) has been duly obtained and is in full force and
effect and no other action is required under its Governing Documents or
otherwise; and (e) Mortgagor has the power and authority to transact the
business in which it is engaged and is duly licensed or qualified and in good
standing in each jurisdiction in which the conduct of its business or ownership
of property requires such licensing or such qualifications.
 
7.  TAXES AND ASSESSMENTS.  Unless paid from an escrow established pursuant to
Section 8 of this Mortgage, Mortgagor shall pay all taxes, general and special
assessments and other governmental impositions with respect to the Premises
before the end of any applicable grace period.  Upon request by Mortgagee,
Mortgagor shall promptly deliver to Mortgagee receipted bills showing payment of
all such taxes, assessments and impositions within the applicable grace period.
 
 
 
5

--------------------------------------------------------------------------------

 

 
8.  ESCROW FOR TAXES, ASSESSMENTS AND INSURANCE.  Upon request by Mortgagee in
the event insufficient funds remain in the budget for the construction of the
Improvement to fund taxes and insurance, Mortgagor shall pay (a) monthly to
Mortgagee on or before the first day of each and every calendar month, until the
Indebtedness is fully paid, a sum equal to one-twelfth (1/12th) of the yearly
taxes, general and special assessments, other governmental impositions and other
liens and charges with respect to the Premises to be imposed for the ensuing
year, as estimated by Mortgagee in good faith, and annual premiums for insurance
on the Premises and (b) an initial payment such that, when such monthly payments
are added thereto, the total of such payments will be sufficient to pay such
taxes, assessments, impositions and other liens and charges and such insurance
premiums on or before the date when they become due.  Absent manifest error,
Mortgagee’s calculation as to the amount to be paid into Escrow shall be deemed
conclusive.  So long as no Event of Default (as hereinafter defined) shall have
occurred or exists, Mortgagee shall hold such payments in trust in an account
maintained with Mortgagee without obligation to pay interest thereon, except
such interest as may be mandatory by any applicable statute, regulation or other
law, to pay, to the extent funds are available, such taxes, assessments,
impositions and other liens and charges and such insurance premiums within a
reasonable time after they become due; provided, however, that upon the
occurrence or existence of any Event of Default, Mortgagee may apply the balance
of any such payments held to the Indebtedness.  If the total of such payments
made by any Mortgagor shall exceed the amount of such payments made by
Mortgagee, such excess shall be held or credited by Mortgagee for the benefit of
Mortgagor.  If the total of such payments made by any Mortgagor shall be less
than the amount of such taxes, assessments, impositions and other liens and
charges and such insurance premiums, then Mortgagor shall pay to Mortgagee any
amount necessary to make up the deficiency on or before the date when any such
amount shall be due.
 
9.  LEASES.  Pursuant to Section 291-f of the New York Real Property Law,
Mortgagor shall not (a) accept any prepayment of installments of rent to become
due thereunder for more than one month in advance, without the prior written
consent of Mortgagee or (b)  modify or amend any existing leases, and will not
make any rent concessions or other financial accommodations in favor of any
tenant without the prior written consent of the Mortgagee.  Further, all leases
shall be subordinated to this Mortgage.  In addition, any new lease for space in
excess of 5,000 square feet at the Premises will be subject to the following
Minimum Leasing Criteria:
Minimum Leasing Criteria


1.     Fixed Rent:  At least $27.00 per rentable square foot (net of
concessions), triple net.


2.     Term: Not less than five (5) years.


3.     Tenant Improvement Allowance/Landlord Work: Not more than $70.00 per
rentable square foot.


4.     Early Cancellation Rights: None during first five (5) years, thereafter
at Mortgagor's discretion.
 
 
 
6

--------------------------------------------------------------------------------

 
 
Upon request by Mortgagee, Mortgagor shall promptly furnish to Mortgagee a
written statement containing the names and mailing addresses of all lessees of
the Premises or of any portion thereof, the terms of their respective leases,
the space occupied and the rentals payable thereunder and copies of their
respective leases and shall cooperate in effecting delivery of notice of this
covenant to each affected lessee.


10.  ASSIGNMENT OF LEASES AND RENTS.  Mortgagor hereby assigns to Mortgagee all
existing and future leases of the Premises or any portion thereof (including any
amendments, renewals, extensions or modifications thereof) and the rents, issues
and profits of the Premises (“Accounts”), as further security for the payment of
the Indebtedness, and Mortgagor grants to Mortgagee the right to enter upon and
to take possession of the Premises for the purpose of collecting the same and to
let the Premises or any portion thereof, and after payment of each cost and
expense (including each fee and disbursement of counsel to Mortgagee) incurred
by Mortgagee in such entry and collection, to apply the remainder of the same to
the Indebtedness, without affecting its right to maintain any action theretofore
instituted, or to bring any action thereafter, to enforce the payment of the
Indebtedness.  In the event Mortgagee exercises such rights, it shall not
thereby be deemed a mortgagee in possession, and it shall not in any way be made
liable for any act or omission.  No Mortgagor shall assign such leases, rents,
issues or profits or any interest therein or grant any similar rights to any
other person without Mortgagee’s prior written consent.  Mortgagee hereby waives
the right to enter upon and to take possession of the Premises for the purpose
of collecting said rents, issues and profits, and Mortgagor shall be entitled to
collect the same, until the occurrence or existence of any Event of Default, but
such right of Mortgagor may be revoked by Mortgagee upon the occurrence or
existence of any Event of Default.  Upon the occurrence or existence of any
Event of Default, Mortgagor shall pay monthly in advance to Mortgagee, or to any
receiver appointed to collect said rents, issues and profits, a fair and
reasonable monthly rental value for the use and occupation of the Premises, and
upon default in any such payment shall vacate and surrender the possession of
the Premises to Mortgagee or to such receiver, and in default thereof may be
evicted by summary proceedings pursuant to Article 7 of the New York Real
Property Actions and Proceedings Law.  The rights and remedies under this
section and any separately recorded assignment of rents and/or leases in favor
of Mortgagee shall be cumulative.  In the event of any irreconcilable
inconsistencies between such agreements and this section, the separately
recorded assignment of rents and/or leases shall control.
 
11.  SECURITY AGREEMENT.  This Mortgage constitutes a security agreement under
the New York Uniform Commercial Code in effect in the State of New York, as
amended from time to time (the “UCC”), and Mortgagor hereby grants to Mortgagee,
to secure the Indebtedness, a continuing security interest in all personal
property of Mortgagor used in connection with any portion of, or otherwise
constituting a portion of, the Premises, including, without limitation,
fixtures, goods that are or are to become fixtures, as-extracted items and
timber to be cut, as such terms and categories may be defined or described in
the UCC, as applicable, whether now existing or owned or hereafter arising or
acquired, and in all proceeds, products, rents, issues, profits and accounts
arising therefrom.  Mortgagee shall have the right to file in any public office,
without the signature of Mortgagor, any financing statement relating to such
items of collateral.  Mortgagee shall have each applicable right and remedy of a
secured party under the UCC and each applicable right and remedy pursuant to any
other law or pursuant to this Mortgage.
 
 
7

--------------------------------------------------------------------------------

 
 
12.  NO TRANSFER.  Mortgagor shall not, without Mortgagee’s and the Lending
Group’s prior written consent, sell, convey or transfer the Premises or any
portion thereof or any interest therein or contract to do so.  Any change in the
direct or indirect membership interest of Acadia-P/A Canarsie, LLC as the
managing member and owner of 80% of the Mortgagor, whether by operation of law
or otherwise, after which the percentage of such membership interest owned by
any such managing member has decreased by at least twenty percent (20%) than it
was on the date of this Mortgage shall be deemed a sale, conveyance or transfer
of the Premises within the meaning of this Section 12.  All transfers, including
Permitted Transfers (as defined herein), must comply with the Patriot
Act.  Subject to the foregoing, the following transfers shall be permitted (the
"Permitted Transfers") by the Lending Group:  (i) the sale, transfer, or
issuance of stock in Acadia Realty Trust, in the ordinary course of business,
provided such stock is listed on the NYSE or other nationally recognized stock
exchange and/or (ii) any transfer that does not result in a Change of Control
(as defined below).  "Change of Control" means any transaction, transfer,
admission, redemption, withdrawal, change in organizational documents or
structure, or otherwise, whether directly or indirectly, as a result of which
any person other than Acadia Realty Trust and/or Acadia Strategic Opportunity
Fund II, LLC (the “Guarantor”) directly or indirectly controls Mortgagor.
 
13.  NO SECONDARY FINANCING OR OTHER LIENS.  Except for that certain Mortgage
made by Mortgagor in favor of Mortgagee in the principal sum of $48,000,000.00,
dated January 12, 2010 (the “Building Loan Mortgage”) or that certain Mortgage
made by Mortgagor in favor of Mortgagee in the principal sum of $7,000,000.00
dated as of the date hereof (the “Mortgage Loan Mortgage”), Mortgagor shall not,
without Mortgagee’s prior written consent, mortgage, pledge, assign, grant a
security interest in or cause any other lien or encumbrance to be made or permit
any other lien or encumbrance to exist upon the Premises or any portion thereof
except for (a) taxes and assessments not yet delinquent and (b) any mortgage,
pledge, security interest, assignment or other lien or encumbrance to Mortgagee
or any affiliate of Mortgagee (an “Affiliate”).
 
14.  COMPLIANCE WITH LAWS.  Mortgagor represents and warrants to Mortgagee, and
continues to represent and warrant as long as this Mortgage is in effect, as
follows:  (a) the buildings, structures and other improvements now constituting
any portion of the Premises are in full compliance with all applicable statutes,
regulations and other laws (including all applicable zoning, building, fire and
health codes and ordinances and the Americans With Disabilities Act of 1990) and
all applicable deed restrictions, if any, and is not and shall not be used for
any illegal purpose; (b) such compliance is based solely upon Mortgagor’s
ownership of the Premises and not upon title to or interest in any other
property.  Mortgagor shall comply with or cause compliance with all statutes,
regulations and other laws (including all applicable zoning, building, fire and
health codes and ordinances and the Americans With Disabilities Acts of 1990),
all other requirements of all governmental authorities whatsoever having
jurisdiction over or with respect to the Premises or any portion thereof or the
use or occupation thereof and with all applicable deed restrictions, if any;
provided, however, that Mortgagor may postpone such compliance if and so long as
the validity or legality of any such requirement or restriction shall be
contested by such Mortgagor, with diligence and in good faith, by appropriate
legal proceedings and Mortgagee is satisfied that such non-compliance will not
impair or adversely affect the value of its security.
 
 
 
8

--------------------------------------------------------------------------------

 
 
15.  WARRANTY OF TITLE; TITLE INSURANCE.  Mortgagor represents and warrants to
Mortgagee, and continues to represent and warrant as long as this Mortgage is in
effect, that Mortgagor holds good and marketable title in fee simple absolute to
the Premises. Upon request by Mortgagee, Mortgagor shall furnish to Mortgagee at
Mortgagor’s own cost and expense a title insurance policy in the then amount of
the Indebtedness, (a) naming Mortgagee as mortgagee, (b) covering the lien on
the Premises granted pursuant to this Mortgage, (c) containing no exception not
approved by Mortgagee, (d) issued by a title insurance company qualified to do
business in the State of New York and satisfactory to Mortgagee and (e)
otherwise in form and substance satisfactory to Mortgagee.
 
16.  CERTAIN RIGHTS AND OBLIGATIONS.


(a)  Mortgagee may take such action as Mortgagee deems appropriate to protect
the Premises or the status or priority of the lien of this Mortgage, including:
entry upon the Premises to protect the Premises from deterioration or damage, or
to cause the Premises to be put in compliance with any governmental, insurance
rating or contract requirements; payment of amounts due on liens having priority
over this Mortgage; payment of any tax or charge for purposes of assuring the
priority or enforceability of this Mortgage; obtaining insurance on the Premises
(including flood insurance); or commencement or defense of any legal action or
proceeding to assess or protect the validity or priority of the lien of this
Mortgage.  On demand, Mortgagor shall reimburse Mortgagee for all expenses in
taking any such action, with interest, and the amount thereof shall be secured
by this Mortgage and shall, to the extent permitted by law, be in addition to
the maximum amount of the Indebtedness evidenced by the Note.


(b)  Mortgagor authorizes Mortgagee, without notice, demand or any reservation
of rights and without affecting this Mortgage, from time to time:  (i) to accept
from any person or entity and hold additional collateral for the payment of the
Indebtedness or any part thereof, and to exchange, enforce or refrain from
enforcing, or release such collateral or any part thereof; (ii) to accept and
hold any endorsement or guaranty of payment of the Indebtedness or any part
thereof, and to release or substitute any such obligation of any Guarantor or
any person or entity who has given any collateral as security for the payment of
the Indebtedness or any part thereof, or any other person or entity in any way
obligated to pay the Indebtedness or any part thereof, and to enforce or refrain
from enforcing, or compromise or modify, the terms of any obligation of any such
Guarantor, person or entity; (iii) upon the occurrence of an Event of Default,
to direct the order or manner of the disposition of any and all collateral and
the enforcement of any and all endorsements and guaranties relating to the
Indebtedness or any part thereof as Mortgagee, in its sole discretion, may
determine; and (iv) upon the occurrence of an Event of Default to determine the
manner, amount and time of application of payments and credits, if any, to be
made on all or any part of any component or components of the Indebtedness
(whether principal, interest, costs and expenses, or otherwise) including if the
amount of the Indebtedness secured by this Mortgage is less than the total
amount of the obligations under the Note or that certain Continuing Guaranty of
the Guarantor, dated January 12, 2010 as amended and restated by that certain
Amended and Restated Continuing Guaranty dated as of the date hereof
(collectively, the “Guaranty”), to make any such application to such
obligations, if any, in excess of the amount of the Indebtedness secured by this
Mortgage.
 
 
9

--------------------------------------------------------------------------------

 

 
(c)  Notwithstanding the occurrence of an Event of Default, this Mortgage shall
remain valid, binding and enforceable:  (i) without deduction by reason of any
setoff, defense or counterclaim of Mortgagor or Guarantor, (ii) without
requiring protest or notice of nonpayment or notice of default to Mortgagor or
to Guarantor, or to any other person; (iii) without demand for payment or proof
of such demand; (iv) without requiring Mortgagee to resort first to Mortgagor or
to any other guaranty or any collateral which Mortgagee may hold; (v) without
requiring notice of acceptance hereof or assent hereto by Mortgagee; and (vi)
without requiring notice that any indebtedness has been incurred or of the
reliance by Mortgagee upon this Mortgage; all of which Mortgagor hereby waives.


(d)  The enforceability of this Mortgage shall not be affected by:  (i) any
failure to perfect or continue the perfection of any security interest in or
other lien on any other collateral securing payment of the Indebtedness; (ii)
the invalidity, unenforceability, or loss or change in priority of any such
security interest or other lien; (iii) any failure to protect, preserve or
insure any such collateral; (iv) any defense arising by reason of the cessation
from any cause whatsoever of liability of any Guarantor; (v) any compromise of
any obligation of Mortgagor or any Guarantor; (vi) the invalidity or
unenforceability of any of the Indebtedness; or (vii) any renewal, extension,
acceleration, or other change in the time for payment of, or the terms of the
interest on the Indebtedness or any part thereof; all of which Mortgagor hereby
waives.


(e)  If Mortgagee shall receive from or on behalf of Mortgagor any sum less than
the full amount then due and payable, Mortgagee may, but shall not be obligated
to, accept the same and, if it elects to accept any such payment, it may without
waiving any Event of Default:  (i) apply such payment on account of the
Indebtedness or any amount payable hereunder, or (ii) hold same or any part
thereof, without liability for interest, in a special account and from time to
time apply same or any part thereof as specified in subsection (i) of this
subsection.
 
17.  LIEN LAW COVENANT.  Mortgagor shall receive the advances secured by this
Mortgage and shall hold the right to receive such advances as a trust fund in
accordance with the provisions of Section 13 of the New York Lien Law.
 
18.  APPLICATION OF AND INTEREST ON CONDEMNATION AWARD.  (A) Mortgagor consents
that Mortgagee may retain and apply the proceeds of any award by a condemning
authority in satisfaction or reduction of the Indebtedness, whether or not then
due and payable, or it may pay the same, wholly or in part, to Mortgagor for the
restoration or alteration of the Premises or for any other purpose satisfactory
to Mortgagee, without affecting the lien of this Mortgage for the full amount of
the Indebtedness before the making of such payment.  In the event of the
condemnation or taking by eminent domain of the Premises or any portion thereof,
Mortgagee shall not be limited to the interest paid on the award by the
condemning authority, but shall be entitled to receive out of the award interest
on the Indebtedness in accordance with its terms.
 
 
10

--------------------------------------------------------------------------------

 

 
(B)           Notwithstanding the foregoing provisions set forth above in
Section 18(A), and provided that the following terms and conditions are and
remain fully satisfied by Mortgagor, Mortgagee agrees to allow the proceeds of a
condemnation award in an amount of up to One Million and 00/100 Dollars
($1,000,000.00) to be applied to restoration of the Premises, if necessary in
Mortgagee's sole discretion:


(i)           no Event of Default or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default under this
Mortgage shall have occurred and be continuing;


(ii)           Mortgagor shall have delivered evidence reasonably satisfactory
to Mortgagee, in its sole discretion, that the Premises can be fully restored
six (6)  months prior to the maturity of the Note;


(iii)           Tenant has not cancelled the Lease;


(iv)           Mortgagor shall have deposited with Mortgagee for disbursement in
connection with the restoration the greater of:  (1) the applicable deductible
under the insurance policies covering the loss; or (2) the amount by which the
cost of restoration of the Premises to substantially the same value, condition
and character as existed prior to such damage is estimated by Mortgagee to
exceed the net insurance proceeds available for restoration; and


(v)           Mortgagor has paid as and when due all of Mortgagee's direct,
reasonable, out-of-pocket costs and expenses incurred in connection with the
collection and disbursement of insurance proceeds, including without limitation,
inspection, monitoring, engineering and reasonable legal fees.  If not paid
within ten (10) days of demand, and at Mortgagee's option, such costs may be
deducted from the disbursements made by Mortgagee or added to the sums secured
by this Mortgage in accordance with the provisions of Section 28 hereof ; and


(vi)           Mortgagor shall have delivered evidence reasonably satisfactory
to Mortgagee, in its sole reasonable discretion, that the portion of the
Premises being restored is covered by adequate business interruption insurance.


19.  APPOINTMENT OF RECEIVER.  In addition to any other remedy, upon the
occurrence of any Event of Default, Mortgagee, in any action to foreclose this
Mortgage, shall be entitled, without notice or demand and without regard to the
adequacy of any security for the Indebtedness or the solvency or insolvency of
any person liable for the payment thereof, to the appointment of a receiver of
the rents, issues and profits of the Premises.
 
20.  SALE IN ONE OR MORE PARCELS.  In case of a foreclosure sale, the Premises
may be sold in one or more parcels, any provision of any statute, regulation or
other law to the contrary notwithstanding.
 
21.  ESTOPPEL STATEMENT.  Upon request by Mortgagee, Mortgagor shall furnish to
Mortgagee within five (5) business days if such request is made in person or
within ten (10) business days if such request is otherwise made a written
statement duly acknowledged of the amount of the Indebtedness and whether any
offsets or defenses exist against the Indebtedness. Upon request by Mortgagor,
but not more frequently than twice in any given calendar year, Mortgagee shall
furnish to Mortgagor within five (5) business days if such request is made in
person or within ten (10) business days if such request is otherwise made a
written statement duly acknowledged of the amount of the Indebtedness.
 
 
11

--------------------------------------------------------------------------------

 
 
22.  RIGHT TO INSPECT AND EXAMINE.  Upon request by Mortgagee, Mortgagor shall
immediately permit Mortgagee and each officer, employee, accountant, attorney
and other agent of Mortgagee to enter and inspect the Premises and to examine,
audit, copy and extract each record of any Mortgagor relating to the Premises or
any portion thereof.
 
23.  FINANCIAL STATEMENTS.  Mortgagor shall furnish to Mortgagee the following
financial information, in each instance prepared in accordance with generally
accepted accounting principles consistently applied and otherwise in form and
substance satisfactory to Mortgagee and certified to be true and complete in all
material respects by an authorized officer of Mortgagor:


(a)           Fiscal Year End Financial Statements.


(1)          As soon as available, but in any event within one hundred twenty
(120) days of the fiscal year end, Mortgagor shall cause the Guarantor to
deliver to Mortgagee, annual accountant audited financial statements for
Guarantor.


(2)           As soon as available, but in any event within one hundred twenty
(120) days of the fiscal year end, Mortgagor shall deliver to Mortgagee, annual
internally prepared financial statements for Mortgagor and a certification by an
officer of Mortgagor that all covenants as required are in compliance and have
been checked, and that no violations or defaults have occurred and if so, an
explanation of the steps taken to correct such violations and/or cure such
default, and in the event that the Mortgagor has elected the option to modify
the Note to a mini-permanent mortgage loan then the Mortgagor shall furnish
financial statements which shall contain all rental and other income and the
detailed operating expenses for the Premises, including a rent roll, together
with (i) an annual compliance certificate with a calculation of financial
covenants signed by an authorized officer of Mortgagor; and (ii) a certification
by an officer of Mortgagor that all covenants as required are in compliance and
have been checked, and that no violations or defaults have occurred and if so,
an explanation of the steps taken to correct such violations and/or cure such
default.


(b)           Tax Returns.  (i) Mortgagor shall deliver to Mortgagee, no later
than April 16th of each year or, if extended, within thirty (30) days after same
are filed, complete copies of federal tax returns together with all schedules
and addenda thereto, as applicable, each of which shall be signed and certified
by Mortgagor to be true and complete copies of such returns; and (ii) Mortgagor
shall cause Guarantor to deliver to Mortgagee, no later than April 16th of each
year or, if extended, within thirty (30) days after same are filed, complete
copies of federal tax returns of Guarantor together with all schedules and
addenda thereto, as applicable, each of which shall be signed and certified by
Guarantor to be true and complete copies of such returns.
 
(c)           Other Information.  Mortgagor shall deliver to Mortgagee within
fifteen (15) days of the Mortgagee’s request therefor, a rent roll and such
other financial information with respect to the Mortgagor in such detail as the
Mortgagee may reasonably require.
 
 
12

--------------------------------------------------------------------------------

 

 
24.  AUTHORIZATION AND POWER OF ATTORNEY.  Mortgagee is irrevocably and
unconditionally authorized to take, and Mortgagor irrevocably and
unconditionally appoints Mortgagee as the attorney-in-fact of such Mortgagor,
with full power of substitution and of revocation, to take, in the name of such
Mortgagor or otherwise at the sole option of Mortgagee, each action relating to
the Premises or any portion thereof that, subject to this Mortgage, such
Mortgagor could take in the same manner, to the same extent and with the same
effect as if such Mortgagor were to take such action; provided, however, that
Mortgagee shall not have the right, pursuant to such authorization or as such
attorney-in-fact, to sell or otherwise dispose of the Premises or any portion
thereof.  Such power of attorney is coupled with an interest in favor of
Mortgagee, and shall not be terminated or otherwise affected by the death,
disability or incompetence of any Mortgagor.
 
25.  FURTHER ASSURANCES.  Promptly upon request by Mortgagee, Mortgagor shall
execute and deliver each writing, and take each other action, that Mortgagee
shall deem necessary or desirable at the sole option of Mortgagee (a) to perfect
or accomplish any lien or security interest granted, or assignment made,
pursuant to this Mortgage; (b) otherwise to accomplish any purpose of this
Mortgage; (c) in connection with any transaction contemplated by this Mortgage;
or (d) in connection with the Premises or any portion thereof.
 
26.  ENVIRONMENTAL REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION.  Mortgagor
represents and warrants, and continues to represent and warrant as long as this
Mortgage is in effect to the best of its knowledge, to Mortgagee that except as
otherwise disclosed in that certain Business/Lender Phase I Environmental Site
Assessment Report dated October 9, 2009  (a) Mortgagor and the Premises are in
compliance with each statute, regulation or other law and each judgment, order
or award of any court, agency or other governmental authority or of any
arbitrator (individually an “Environmental Requirement”) relating to the
protection of any water, water vapor, land surface or subsurface, air, fish,
wildlife, biota or other natural resources or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of any chemical, natural or synthetic substance, waste, pollutant or
contaminant (collectively “Regulated Materials”), (b) Mortgagor has not been
charged with, or has received any notice that such Mortgagor is under
investigation for, the failure to comply with any Environmental Requirement, nor
has Mortgagor received any notice that Mortgagor has or may have any liability
or responsibility under any Environmental Requirement with respect to the
Premises or otherwise, (c) the Premises have never been used for (i) the
storage, treatment, generation, transportation, processing, handling, production
or disposal of Regulated Materials, except as permitted by law, (ii) a landfill
or other waste disposal site or (iii) military purposes, (d) no underground
storage tanks are located on the Premises, (e) the environmental media at the
Premises do not contain Regulated Materials beyond any legally permitted level,
(f) there has never been any release, threatened release, migration or
uncontrolled presence of any Regulated Materials on, at or from the Premises or,
to the knowledge of Mortgagor, within the immediate vicinity of the Premises and
(g) Mortgagor has not received any notice of any such release, threatened
release, migration or uncontrolled presence.  Mortgagor shall not cause or
permit the Premises to be used in any way that would result in any of the
representations and
 
 
 
13

--------------------------------------------------------------------------------

 
 
warranties contained in the preceding sentence to be false or misleading at any
future time.  To the extent any such representation or warranty at any time is
or becomes false or misleading, Mortgagor shall promptly notify Mortgagee
thereof.  If at any time Mortgagor obtains any evidence or information which
suggests that potential environmental problems may exist on, at or about the
Premises, Mortgagee may request Mortgagor, at Mortgagor’s own cost and expense,
to conduct and complete investigations, studies, sampling and testing with
respect to the Premises requested by Mortgagee.  Mortgagor shall promptly
furnish to Mortgagee copies of all such investigations, studies, samplings and
tests.  Mortgagor shall (a) conduct and complete all such investigations,
studies, samplings and testing, and all remedial, removal and other actions
necessary with respect to the Premises, in accordance with all applicable
Environmental Requirements and promptly furnish to Mortgagee copies of all
documents generated in connection therewith and (b) defend, reimburse, indemnify
and hold harmless Mortgagee, its employees, agents, officers and directors, from
and against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs or expenses of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of, or in any way related to, the violation
of, or other liability or responsibility under, any Environmental Requirements,
or the release, threatened release, migration or uncontrolled presence of any
Regulated Materials on, at or from the Premises including attorney and
consultant fees, investigation and laboratory fees, court costs and litigation
expenses.  In the event this Mortgage is foreclosed, or Mortgagor tenders a deed
in lieu of foreclosure which Mortgagee agrees to accept, Mortgagor shall be
responsible to deliver the Premises to Mortgagee free of any and all Regulated
Materials other than any that are (a) normally used in Mortgagor’s business and
(b) located and maintained thereon in compliance with all applicable
Environmental Requirements and in a condition that conforms with all applicable
Environmental Requirements.  The provisions of this Section 26 shall be in
addition to any and all other obligations and liabilities Mortgagor may have to
Mortgagee at common law or any other agreement with Mortgagee, and shall survive
the transactions contemplated in this Mortgage and the termination of this
Mortgage.


27.  EVENTS OF DEFAULT.


(a)  Any of the following events or conditions shall constitute an “Event of
Default”:


(i)       failure by Mortgagor to pay when due (whether at the stated maturity,
by acceleration, upon demand or otherwise) the Indebtedness, or any part
thereof, or there occurs any event or condition which after notice, lapse of
time or after both notice and lapse of time will permit acceleration of the
Indebtedness or the Indebtedness as set forth under the Building Loan Mortgage
or the Mortgage Loan Mortgage;


(ii)      default by Mortgagor in the performance of any obligation, term or
condition of this Mortgage, the Building Loan Mortgage, the Mortgage Loan
Mortgage or any other agreement with Mortgagee or any of its Affiliates where
such default is not otherwise referred to in this Mortgage, the Building Loan
Mortgage, the Mortgage Loan Mortgage or other agreement with Mortgagee or any of
its Affiliates and same is not cured, if capable of being cured, within thirty
(30) days after notice, provided that if Mortgagor cannot perform or comply
within such thirty (30) day period and such failure is capable of performance or
compliance by Mortgagor, then so long as Mortgagor has commenced to perform or
comply and thereafter diligently and expeditiously proceeds to perform or
comply, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Mortgagor to perform or comply;
 
 
14

--------------------------------------------------------------------------------

 

 
(iii)     failure by Mortgagor to pay when due (whether at the stated maturity,
by acceleration, upon demand or otherwise) any material indebtedness or
obligation owing to any third party or any Affiliate, the occurrence of any
event which could result in acceleration of payment of any such material
indebtedness or obligation or the failure to perform any agreement with any
third party or any Affiliate;


(iv)     Mortgagor is dissolved, becomes insolvent, generally fails to pay or
admits in writing its inability generally to pay its debts as they become due;


(v)      failure to pay, withhold or collect any tax as required by law;


(vi)    Mortgagor makes a general assignment, arrangement or composition
agreement with or for the benefit of its creditors or makes, or sends notice of
any intended, bulk sale; the sale, assignment, transfer or delivery of all or
substantially all of the assets of Mortgagor to a third party; or the cessation
by Mortgagor as a going business concern;


(vii)   Mortgagor files a petition in bankruptcy or institutes any action under
federal or state law for the relief of debtors or seeks or consents to the
appointment of an administrator, receiver, custodian or similar official for the
wind up of its business (or has such a petition or action filed against it and
such petition action or appointment is not dismissed or stayed within sixty (60)
days);


(viii)   the reorganization, merger, consolidation or dissolution of Mortgagor
(or the making of any agreement therefor);


(ix)      the entry of any judgment in excess of $500,000, or order of any
court, other governmental authority or arbitrator against Mortgagor;


(x)       falsity, omission or inaccuracy of facts submitted to Mortgagee or any
Affiliate (whether in a financial statement or otherwise);


(xi)      any pension plan of Mortgagor fails to comply with applicable law or
has vested unfunded liabilities that, in the opinion of Mortgagee, might have a
material adverse effect on Mortgagor’s ability to repay its debts;


(xii)     any indication or evidence received by Mortgagee that Mortgagor may
have directly or indirectly been engaged in any type of activity which, in
Mortgagee’s reasonable discretion, might result in the forfeiture of the
Premises to any governmental authority, including the material breach or default
under any covenants, restrictions or other agreements recorded of record against
the Premises;


(xiii)    the occurrence of any event described in Section 27.1(i) through and
including 27.1(xii) with respect to any Guarantor;
 
 
15

--------------------------------------------------------------------------------

 

 
(xiv)   Mortgagee in good faith believes that the prospect of payment of all or
any part of the Indebtedness or performance of Mortgagor’s obligations under
this Mortgage or any other agreement now or hereafter in effect between
Mortgagor or Guarantor and Mortgagee or its Affiliates is impaired; or


(xvi)   the occurrence of an Event of Default under any of the Loan Documents,
the Loan Agreement, the Building Loan Mortgage or the Mortgage Loan Mortgage.


(b)  Mortgagee, at its sole election, may declare all or any part of any
Indebtedness not payable on demand to be immediately due and payable without
demand or notice of any kind upon the happening of any Event of Default.  All or
any part of any Indebtedness not payable on demand shall be automatically and
immediately due and payable, without demand or notice of any kind, upon the
commencement of Mortgagor’s or Debtor’s bankruptcy if voluntary and upon the
lapse of sixty (60) days without dismissal if involuntary, unless an order for
relief is entered sooner.  The provisions of this paragraph are not intended in
any way to affect any rights of Mortgagee with respect to any Indebtedness which
may now or hereafter be payable on demand.


(c)  Upon the happening of an Event of Default, whether or not foreclosure
proceedings have been instituted, Mortgagor shall, upon demand, surrender
possession of the Premises to Mortgagee.  If Mortgagor remains in possession of
the Premises after the happening of an Event of Default and demand by Mortgagee,
the possession shall be as tenant of Mortgagee and Mortgagor agrees to pay in
advance upon demand to Mortgagee a reasonable monthly rental for the Premises or
portion so occupied.  Mortgagee may dispossess, by summary proceedings or
otherwise, any tenant of Mortgagor defaulting in the payment of rent.  If a
receiver is appointed, this covenant shall inure to the benefit of such
receiver.  Notwithstanding any provision of law to the contrary, Mortgagee may,
at its option, foreclose this Mortgage subject to the rights of tenants of the
Premises which are subordinate to the lien of this Mortgage.


(d)  If the Indebtedness, as evidenced by a single note or other written
instrument shall exceed the amount secured by this Mortgage, or as evidenced by
a combination of same that singularly or in part collectively may be less than
said secured amount but combined exceed said secured amount, Mortgagee, in any
foreclosure hereof, shall have the right to sue and collect the excess in the
same action as commenced for the foreclosure hereof, and recover a money
judgment for said excess with all the rights attendant thereto, including the
issuance of an execution to the Sheriff for collection thereof, and Mortgagor
hereby waives any defense based upon a claim that in doing so, Mortgagee is
splitting its cause of action if it seeks to foreclose this Mortgage for part of
the indebtedness and recover at law for another part.


(e)  Upon the happening of an Event of Default, Mortgagee may pursue, take or
refrain from pursuing any remedy for collection of the Indebtedness, including
foreclosure of this Mortgage.
 
 
16

--------------------------------------------------------------------------------

 

 
(f)  Mortgagee may, either with or without entry or taking possession of the
Premises as provided in this Mortgage or otherwise, personally or by its agents
or attorneys, and without prejudice to the right to bring an action of
foreclosure of this Mortgage:  (A) sell the Premises or any part thereof
pursuant to any procedures provided by applicable law allowing non-judicial
foreclosure of Mortgage by sale, and all estate, right, title, interest, claim
and demand therein, and right of redemption thereof, at one or more sales as an
entity or in parcels, and at such time and place upon such terms and after such
notice thereof as may be required or permitted by applicable law or (B) take
such steps to protect and enforce its rights whether by action, suit or
proceeding in equity or at law for the specific performance of any covenant,
condition or agreement in the Note or in this Mortgage, or in aid of the
execution of any power granted in this Mortgage, or for any foreclosure under
this Mortgage, or for the enforcement of any other appropriate legal or
equitable remedy or otherwise as Mortgagee may elect.  Any reference in this
Mortgage to an action or right of Mortgagee in regard to or in connection with a
“foreclosure proceeding” shall be deemed to include a sale and/or proceeding
under this subsection, including a non-judicial foreclosure of mortgage by sale.


28.  EXPENSES.  Mortgagor shall pay to Mortgagee and the Co-Lender on demand all
reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements whether for internal or outside counsel) incurred by Mortgagee and
the Co-Lender in connection with the Indebtedness or the Mortgage including
costs of collection, of preserving or exercising any right or remedy of
Mortgagee under this Mortgage or any related security agreement or guaranty, of
workout or bankruptcy proceedings by or against Mortgagor, of defending against
any claim asserted as a direct or indirect result of the Indebtedness or of
performing any obligation of any Mortgagor pursuant to this Mortgage or
otherwise (including payment of any amount any Mortgagor is obligated to pay
pursuant to this Mortgage and performance of any obligation of Mortgagor
pursuant to this Mortgage).  Mortgagor agrees to defend and indemnify Mortgagee
and the Co-Lender from any and all third party claims arising from Mortgagor’s
duties as owner and/or occupant of the Premises, and further agrees to pay, upon
demand, any expense that Mortgagee and the Co-Lender may incur (including
reasonable attorneys’ fees and disbursements whether for internal or outside
counsel) due to Mortgagor’s failure to provide appropriate defense and
indemnification to Mortgagee and the Co-Lender in a timely manner.  Mortgagee
and the Co-Lender reserves the right to have Mortgagor pay, upon demand,
administrative fee(s) in regard to any administrative action Mortgagee and the
Co-Lender is required or requested to take including the preparation of
discharges, releases or assignments to third parties.  Costs and expenses shall
accrue interest at the Default Rate from the date of demand until payment is
actually received by Mortgagee and the Co-Lender.  Each such cost and expense
and any interest thereon shall constitute part of the Indebtedness and be
secured by this Mortgage and may be added to the judgment in any suit brought by
Mortgagee,  the Co-Lender or their respective agents against any Mortgagor on
this Mortgage.
 
29.  NOTICES.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Mortgagor
or to Mortgagee addressed as set forth below (or at such other address and
person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section 29.  Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal service and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express).  Notice by e-mail is not valid notice under
this or any other agreement between Mortgagor and Mortgagee.
 
 
 
17

--------------------------------------------------------------------------------

 

 

 
Mortgagee:
Manufacturers and Traders Trust Company
One Fountain Plaza

Buffalo, New York 14203

Attention: Office of General Counsel
        with a copy to:  
DelBello Donnellan Weingarten Wise & Wiederkehr, LLP
1 North Lexington Avenue
White Plains, New York 10601
Attention:  Ann Carlson, Esq.
       
and
Manufacturers and Traders Trust Company
303 South Broadway, Suite 130
Tarrytown, New York 10592
Attention: John Stroligo, Vice President
        If to Mortgagor:
c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York  10605
Attention:  Robert Masters, Esq.
     

 
 
 
30.  LITIGATION.  Mortgagor shall promptly notify Mortgagee in writing of any
litigation, proceeding, or counterclaim against, or of any investigation of,
Mortgagor (or the threat thereof) if:  (i) the outcome of such litigation,
proceeding, counterclaim, or investigation may materially and adversely affect
the finances or operations of Mortgagor or title to, or the value of, any assets
secured by the Mortgage or (ii) such litigation, proceeding, counterclaim, or
investigation questions the validity of the Mortgage, the Note or any document
executed in connection therewith including any guaranties or any action taken,
or to be taken, pursuant to any such documents.  Mortgagor shall furnish to
Mortgagee such information regarding any such litigation, proceeding,
counterclaim, or investigation as Mortgagee shall request.
 
31.  NOTICE OF NON-COMPLIANCE.  Mortgagor shall notify Mortgagee in writing of
any failure by Mortgagor to comply with any provision of the Note, the Mortgage
or any document executed in connection therewith immediately upon learning of
such non-compliance, or if any representation, warranty or covenant contained in
any such document is no longer true.  Mortgagor shall also immediately notify
Mortgagee in writing if there is any material adverse change in any of the
information or financial statements supplied to Mortgagee to induce Mortgagee to
extend credit to Mortgagor or if such information or financial statement is
required under this Mortgage or any other document executed in connection
therewith.
 
 
18

--------------------------------------------------------------------------------

 
 
 
32.  COVENANTS SHALL RUN WITH THE LAND.  The covenants contained in this
Mortgage shall run with the land and bind Mortgagor, each heir, legal
representative, successor and assign of Mortgagor and each subsequent owner,
encumbrancer, tenant and subtenant of the Premises or any portion thereof, and
shall inure to the benefit of, and be enforceable by, Mortgagee and each
successor and assign of Mortgagee.
 
33.  NONWAIVER BY MORTGAGEE.  All rights and remedies of Mortgagee under this
Mortgage and its other agreements with Mortgagor are cumulative, and no right or
remedy shall be exclusive of any other right or remedy.  No single, partial or
delayed exercise by Mortgagee or its agents of any right or remedy shall
preclude full and timely exercise by Mortgagee or its agents at any time of any
right or remedy of Mortgagee without notice or demand, at Mortgagee’s sole
option.  No course of dealing or other conduct, no oral agreement or
representation made by Mortgagee or its agents or usage of trade shall operate
as a waiver of any right or remedy of Mortgagee.  No waiver of any right or
remedy of Mortgagee hereunder shall be effective unless made specifically in
writing by Mortgagee.  No notice or demand on Mortgagor or Guarantor in any case
shall entitle Mortgagor or Guarantor to any other or further notice in similar
or other circumstances.
 
34.  RIGHT OF SETOFF.  If an Event of Default occurs, Mortgagee, the Co-Lender
and their respective Affiliates shall also have the right to setoff against the
indebtedness any property held in a deposit or other account or otherwise owing
by Mortgagee, the Co-Lender or their respective Affiliates including, in any
capacity to any Mortgagor or Guarantor in any capacity whether or not the
Indebtedness or the obligation to pay such moneys owed by Mortgagee and the
Co-Lender is then due, and Mortgagee and the Co-Lender shall be deemed to have
exercised such right of setoff immediately at the time of such election.
 
35.  TERM; SURVIVAL.  The term of this Mortgage and Mortgagor’s obligations
hereunder shall continue until the Indebtedness has been fully paid to
Mortgagee’s satisfaction.  Mortgagor’s obligation to pay the costs and expenses
hereunder shall survive the term of this Mortgage and the entry of any judgment
of foreclosure.  Mortgagor’s representations, warranties, covenants and
agreements shall survive during the term of this Mortgage and shall be presumed
to have been relied upon by Mortgagee.  If after receipt of any payment of all
or any part of the Indebtedness, Mortgagee is for any reason compelled to
surrender such payment to any person or entity because such payment is
determined to be void or voidable as a preference, impermissible set-off, or a
diversion of trust funds, or for any other reason, this Mortgage shall continue
in full force notwithstanding any contrary action which may have been taken by
Mortgagee in reliance upon such payment, and any such contrary action so taken
shall be without prejudice to Mortgagee’s rights under this Mortgage and shall
be deemed to have been conditioned upon such payment having become final and
irrevocable.
 
36.  MISCELLANEOUS.  This Mortgage is absolute and unconditional.  This Mortgage
and all documents, including the Note, any Guaranty and any other document
required to be executed by Mortgagor or Guarantor in connection with the
transaction contemplated hereby constitute the entire agreement and
understanding between the parties hereto with respect to such transaction and
supersedes all prior negotiations, courses of dealing, understandings, and
agreements between such parties with respect to such transactions.  This
Mortgage is a binding obligation enforceable against Mortgagor and its heirs and
legal representatives and its
 
 
 
19

--------------------------------------------------------------------------------

 
 
successors and assigns and shall inure to the benefit of Mortgagee and its
successors and assigns.  Any reference herein to “Mortgagee” shall be deemed to
include and apply to every subsequent holder of this Mortgage and any reference
herein to “Mortgagor”, or “Guarantor” shall include; (i) any successor
individual or individuals, association, partnership, limited liability company
or corporation to which all or substantially all of the business or assets of
Mortgagor or Guarantor, as the case may be, shall have been transferred; (ii) in
the case of a partnership Mortgagor or Guarantor (as the case may be) any new
partnership which shall have been created by reason of the admission of any new
partner or partners therein, or by reason of the dissolution of the existing
partnership by voluntary agreement or the death, resignation or other withdrawal
of any partner; and (iii) in the case of a corporate or limited liability
company, Mortgagor or Guarantor (as the case may be) any other entity into or
with which Mortgagor or Guarantor (as the case may be) shall have been merged,
consolidated, reorganized, or absorbed.  It is the intent of Mortgagor and
Mortgagee that the provisions of this Mortgage, other than those included in the
New York statutory form of mortgage, shall be construed as affording to
Mortgagee rights additional to, and not exclusive of, the rights conferred under
the provisions contained in such statutory form.  Unless the context otherwise
clearly requires, references to plural includes the singular and references to
the singular include the plural; the word “or” has the inclusive meaning
represented by the phrase “and/or”; the word “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”; and
captions or section headings are solely for convenience and not part of the
substance of this Mortgage.  Any representation, warranty, covenant or agreement
herein shall survive execution and delivery of this Mortgage and shall be deemed
continuous.  Each provision of this Mortgage shall be interpreted as consistent
with existing law and shall be deemed amended to the extent necessary to comply
with any conflicting law.  If any provision nevertheless is held invalid, the
other provisions shall remain in effect.  Mortgagor agrees that in any legal
proceeding, a photocopy of this Mortgage kept in Mortgagee’s course of business
may be admitted into evidence as an original.
 
37.  JOINT AND SEVERAL.  If there is more than one Mortgagor, each of them shall
be jointly and severally liable for all amounts and obligations which become due
or should be performed under this Mortgage and the term “Mortgagor” shall
include each as well as all of them.
 
38.  GOVERNING LAW; JURISDICTION.  This Mortgage has been delivered to and
accepted by Mortgagee and will be deemed to be made in the State of New
York.  This Mortgage will be interpreted in accordance with the laws of the
State of New York excluding its conflict of laws rules.  MORTGAGOR AND MORTGAGEE
HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT IN NEW YORK STATE IN NEW YORK OR WESTCHESTER COUNTY AND CONSENTS
THAT MORTGAGEE MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT
MORTGAGOR’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED
THAT NOTHING CONTAINED IN THIS MORTGAGE WILL PREVENT MORTGAGEE FROM BRINGING ANY
ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST
MORTGAGOR INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF
 
 
20

--------------------------------------------------------------------------------

 
 
MORTGAGOR WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION.  Mortgagor acknowledges and agrees that the venue provided above
is the most convenient forum for both Mortgagee and Mortgagor.  Mortgagor waives
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Mortgage.
 
39.  WAIVER OF JURY TRIAL.  MORTGAGOR AND MORTGAGEE HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY EACH WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
MORTGAGE OR THE TRANSACTIONS RELATED THERETO.  MORTGAGOR REPRESENTS AND WARRANTS
THAT NO REPRESENTATIVE OR AGENT OF MORTGAGEE HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT MORTGAGEE WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS RIGHT TO JURY TRIAL WAIVER.  MORTGAGOR ACKNOWLEDGES THAT MORTGAGEE HAS BEEN
INDUCED TO ACCEPT THIS MORTGAGE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS
SECTION.
 
40. RECOURSE LIABILITY.  No past, present or future member, or any past, present
or future shareholder, partner, member, officer, employee, servant, executive,
director, agent, authorized representative or affiliate of Borrower or any
member of Borrower, (each such Person, an “Exculpated Party”) shall be
personally liable for payments due hereunder or under any other Loan Document or
for the performance of any obligation, or breach of any representation or
warranty made by Borrower hereunder or thereunder.  The sole recourse of the
Administrative Agent and the Lending Group for satisfaction of the obligations
of Borrower hereunder and under any other Loan Document shall be against
Borrower and its assets and not against any assets or property of any such
Exculpated Party other than the direct or indirect ownership interest of such
Exculpated Party in Borrower.  In the event that an Event of Default occurs in
connection with such obligations, no action shall be brought against any such
Exculpated Party by virtue of its direct or indirect ownership interest in
Borrower.  In the event of foreclosure or other sale or disposition of the
Premises, no judgment for any deficiency upon the obligations hereunder or under
any other Loan Document shall be obtainable by the Administrative Agent or the
Lending Group against any such Exculpated Party.  Notwithstanding the foregoing,
nothing in this Section 40 shall affect or diminish the obligations of Borrower
or Guarantor under or in respect of each Loan Document to which it is a party,
including the Guarantees (including the right to name any Guarantor in any
foreclosure action in connection with its obligations under the Guarantees). 
Notwithstanding the foregoing provisions of this Section 40, each Exculpated
Party shall be personally (and on a full recourse basis) liable for and shall
indemnify and defend Administrative Agent and the Lending Group from and
against, and shall hold Administrative Agent and the Lending Group harmless of,
from and against any deficiency, liability, loss, damage, costs, and expenses
(including legal fees and disbursements) suffered by Administrative Agent and/or
the Lending Group and caused by, or arising out of or as a result of any of the
following:  (i) such Person’s commission of a criminal act, (ii) such Person’s
failure to comply with the provisions of the Loan Documents prohibiting a
transfer or Change of Control; (iii) such Person’s misappropriation of any cash
flow or other revenue derived from or in respect of the Project,
 
 
21

--------------------------------------------------------------------------------

 
 
including security deposits, insurance proceeds, condemnation awards, or any
rental, sales or other income derived directly or indirectly from the Project,
or the misapplication of any of the foregoing sums, in either event, in
contravention of any provision of this Mortgage or the other Loan Documents;
(iv) such Person’s fraud or misrepresentation or inaccurate certification made
at any time in connection with the Loan Documents or the Indebtedness; (v) such
Person’s intentional interference with Administrative Agent’s (or the Lending
Groups’) exercise of its rights under any of the Loan Documents; (vi) such
Person’s intentional destruction or removal of fixtures or personal property
securing the Obligations unless replaced by items of equal value and utility;
(vii) such Person’s misapplication or misappropriation of funds disbursed from
the Project Fund; (viii) such Person’s commissions of intentional waste to or of
the Project or any portion thereof or failure to maintain the Project and the
Premises in the manner required by the Loan Documents; (ix) failure to maintain
the insurance coverage required by the Loan Documents; (x) failure to pay taxes,
assessments and any other charges, including, without limitation, charges for
labor or materials, which could result in prior liens against any portion of the
Project; (xi) willful misconduct; (xii) Borrower files a voluntary petition
under the Federal Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law; (xiii) such Person files or joins in the filing of, or solicits
or acts in concert with, or colludes or conspires with petitioning creditors
with respect to, an involuntary petition against Borrower under the Federal
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(xiv) Borrower files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
the Federal Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law; (xv) such Person consents to or acquiesces in or joins in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower or any portion of the Project; or (xvi) Borrower makes an
assignment for the benefit of creditors, or admits, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due.
 
41.  ASSIGNMENT.    Upon the request of Mortgagor, Mortgagee shall assign its
rights under this Mortgage in the event of a refinance of the Premises provided
the debt is repaid in full in connection therewith and such assignment is made
without recourse and without representation or warranty and further provided
that Mortgagee hereby agrees to pay to Mortgagee an assignment fee of $5,000.00
(the “Assignment Fee”) and to pay the reasonable fees of Mortgagee's counsel to
prepare such assignment, notwithstanding the foregoing, this Assignment Fee
shall be in addition to not substitution for any Exit Fee that may or may not be
due in accordance with the terms and conditions of the Loan Documents.
 
42.      MAXIMUM AMOUNT OF INDEBTEDNESS. Notwithstanding anything to the
contrary in his Mortgage, the maximum aggregate principal amount of indebtedness
that is, or under any contingency may be, secured by this Mortgage (including
Mortgagor 's obligation to reimburse advances made by Mortgagee), either at
execution or any time thereafter is $3,000,000.00 (the "Secured Amount"), plus
all interest, amounts that Mortgagee has advanced to Mortgagor in accordance
with the Loan Documents and that Mortgagee expends after a declaration of
default under the Mortgage to the extent that any such amounts shall constitute
payment of (i) taxes, charges or assessments that may be imposed by law upon the
Premises; (ii) premiums on insurance policies covering the Premises; (iii)
expenses incurred in upholding the lien of this Mortgage, including the expenses
of any litigation to prosecute or defend the rights and lien created by this
Mortgage; or, (iv) any amount, cost or charge to which
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
 Mortgagee becomes subrogated, upon payment, whether under recognized principles
of law or equity, or under express statutory authority; then, in each such
event, such amounts or costs, together with interest thereon, shall be added to
the indebtedness secured hereby and shall be secured by this Mortgage.
 
43.      PARTIAL RELEASE.   Mortgagee hereby agrees to release Lot 7 from the
lien of this Mortgage upon the delivery of an opinion of counsel satisfactory to
the Mortgagee, and Mortgagee's counsel that after release of Lot 7, the Plans
and Specifications and the Project comply with zoning, such opinion to be in
form satisfactory to Mortgagee and Mortgagee's Counsel for a release price of
One Dollar, (“Release Price”).  In addition to the Release Price, Mortgagor
shall pay all costs and expenses, including, without limitation, reasonable
attorneys' fees and disbursements and all title insurance premiums, recording
fees, taxes and charges, incurred by Mortgagee in connection with the matters to
be approved or performed herein. The Mortgagor shall execute and deliver (or
shall have caused to be executed and delivered) to the Mortgagee all of the
documents necessary, if any, to modify the Loan Documents.


Signature Page Follows




 
23

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, this Mortgage has been duly executed by Mortgagor the day
and year first above written.
 
 

Canarsie Plaza LLC            
By:
/s/ Robert Masters     Robert Masters
Senior Vice President  

 



ACKNOWLEDGMENT
 
 

STATE OF NEW YORK  )   : ss. COUNTY OF WESTCHESTER  )

 
On the 18th day of January, in the year 2011, before me, the undersigned, a
Notary Public in and for said State, personally appeared Robert Masters,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.


/s/ Debra Leibler-Jones
Notary Public




Debra Leibler-Jones
Notary Public No. 01LE6005994
Qualified in Dutchess County, New York
Commission Expires 04/20/2014
 


 
24

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha.jpg] 
 
25

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha2.jpg]
 
26

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha3.jpg]
 
27

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha4.jpg]
 
28

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha5.jpg]
 
29

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha6.jpg]
 
30

--------------------------------------------------------------------------------

 
 
GRAPHIC [ex10_41scha7.jpg]
 
31

--------------------------------------------------------------------------------

 
 
 

 graphic [mtb-logo.jpg]  

 


MORTGAGE NOTE
New York
 

January 19, 2011   $1,562,500.00

 

BORROWER (Name): CANARSIE PLAZA LLC
(Organizational Structure): limited liability company
(State Law organized under): Delaware
(Address of chief executive office): c/o Acadia Realty Trust, 1311 Mamaroneck
Avenue, Suite 260, White Plains, New York 10605


LENDER:                      MANUFACTURERS AND TRADERS TRUST COMPANY, a New York
banking corporation with its banking offices at One M&T Plaza, Buffalo, New York
14203 Attn: Office of the General Counsel ("M&T") individually as a lender and
as the administrative agent for itself and Capital One, N.A., as a lender (the
"Co-Lender" and, referred to collectively with M&T as the "Lending Group") and
the Lending Group (the “Lender”).


Definitions.  The following terms shall have the indicated meanings in this
Note, capitalized terms used herein but not otherwise defined herein shall have
their respective meanings ascribed to them in the Loan Agreement:


1.
“Building Loan Agreement” shall mean the building loan agreement between
Borrower and the Lender dated January 12, 2010, as supplemented by the
supplemental building loan agreement, dated as of the date hereof and as the
same may be further supplemented, amended, modified or replaced from time to
time in connection with the construction and mortgage financing of real property
described in the Mortgage.

2.
“Escrow” shall mean any escrow requirement under the Mortgage or the Loan
Agreement for the payment of taxes and/or other charges.

3.
“First Payment Date” shall mean the first day of February, 2011.

4.
“Loan Agreement” shall mean the loan agreement between Borrower and the Lender
dated the date hereof in connection with the mortgage financing of real property
described in the Mortgage, as the same may be amended, modified or replaced from
time to time.

5.
“Loan Documents” shall mean this Note, the Loan Agreement, the Building Loan
Agreement, the Mortgage, the Survey, the Title Insurance Policy, the Guarantees
and all other instruments, certificates, legal opinions and documents executed
and delivered by either or both of the Borrower or the Lender in connection with
this Note, the Loan Agreement or the Building Loan Agreement.

6.
“Maturity Date” is the earlier of (i) January 12, 2012; or (ii) any earlier date
on which this Note is required to be paid in full, by acceleration or otherwise,
under the Loan Agreement or any of the other Loan Documents.

7.
“Mortgage” shall mean the supplemental building loan mortgage dated on or about
the date of this Note executed by Borrower, as the same may be amended, modified
or replaced from time to time, securing obligations arising pursuant to or in
connection with this Note.

8.
“Principal Sum” shall mean One Million Five Hundred Sixty Two Thousand Five
Hundred Dollars ($1,562,500.00).



Promise to Pay.  For value received, and intending to be legally bound, the
undersigned Borrower promises to pay to the order of M&T at its office
identified above in lawful money of the United States and in immediately
available funds, the Principal Sum or so much thereof as may be advanced, plus
interest on the unpaid portion of the Principal Sum, all amounts, if any,
required for the Escrow, and all Expenses (defined below).
 
 
 
1

--------------------------------------------------------------------------------

 

 
Interest.  The unpaid Principal Sum advanced to Borrower under this Note shall
accrue interest each day from and including the date proceeds of this Note are
advanced to, but not including, the date all amounts hereunder are paid in full,
at a variable per annum rate that shall be equal to the LIBOR Rate, as defined
in the Rider, provided, however that, at any time from the date that is
forty-five (45) days before the Maturity Date until the Maturity Date, the
Borrower may select the Base Rate, as defined in the Rider, by notifying Lender
in writing of its selection, provided, further that, the Borrower may not choose
the LIBOR Rate if any loan at the LIBOR Rate would extend beyond the Maturity
Date.  The definition of LIBOR, LIBOR Rate, adjustments to the LIBOR Rate and
other provisions relative thereto are contained on the Rider attached hereto and
made a part of this Note.


Interest will be calculated on the basis of a 360-day year consisting of twelve
(12) months with the actual number of days of each month (28, 29, 30 or 31).


Maximum Legal Rate.  It is the intent of the Lender and Borrower that in no
event shall such interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”).  Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, Borrower agrees that any amount that would be treated as excessive under a
final judicial interpretation of applicable law shall be deemed to have been a
mistake and automatically canceled and if received by the Lender shall be
refunded to Borrower, without interest.


Default Rate.  Upon an Event of Default under any of the Loan Documents or
immediately after maturity (whether due to the Maturity Date, by acceleration or
otherwise) and continuing through a foreclosure sale, if any, until such time as
title is transferred pursuant to such foreclosure sale, the interest rate on the
unpaid Principal Sum shall be increased to a rate per annum of twenty-four
percent (24%) (the “Default Rate”).  Any judgment entered hereon or otherwise in
connection with any suit to collect amounts due hereunder shall bear interest at
such Default Rate.  No failure to impose or delay in imposing the Default Rate
shall be construed as a waiver by the Lender of its right to collect, and
Borrower’s obligation to pay, interest at the Default Rate effective as of the
date of maturity (whether due to the Maturity Date, by acceleration or
otherwise).


Repayment of Principal and Interest.  Borrower shall pay the Principal Sum and
interest owing pursuant to this Note to the Lender as follows:


 
(i)
Borrower shall pay accrued interest to Lender on the First Payment Date and on
the first Business Day of each month thereafter to, but not including, the
Maturity Date; and



 
(ii)
On the Maturity Date, Borrower shall pay the outstanding Principal Sum and all
accrued and unpaid interest, premiums, Expenses and all other amounts owing
pursuant to this Note and the Loan Documents and remaining unpaid.



Late Charge.  If Borrower fails to pay, within five (5) days of its due date,
any amount due and owing pursuant to this Note or the Loan Documents, including,
without limitation, any Escrow payment due and owing, Borrower shall immediately
pay to the Lender a late charge equal to five percent (5%) of the delinquent
amount (the “Late Fee”); provided, however, if Borrower has timely satisfied all
conditions for an interest advance under the Loan Documents and there is
sufficient availability under the construction budget and under the Loan to make
a requested interest advance and Lender fails to make such an advance for any
reason not within the control of Borrower, then a Late Fee shall not accrue with
respect to such Interest payment.


Application of Payments.  Payments may be applied in any order at the sole
discretion of the Lender, but prior to an Event of Default or Maturity Date,
each payment pursuant to this Note shall be applied first to accrued and unpaid
interest, next to principal due, next to the Escrow, next to late charges, and
finally to Expenses, notwithstanding the foregoing in the sole discretion of the
Lending Group, any partial payments may be applied to the payment of the Loan
and/or the Mortgage Loan as such terms are defined in the Building Loan
Agreement.
 
 
2

--------------------------------------------------------------------------------

 

 
Prepayment.  Except to the extent provided in the paragraph entitled “Exit Fee”
otherwise provided herein, Borrower shall have the option of paying the
Principal Sum to the Lender in advance of the Maturity Date, in whole or in
part, at any time and from time to time upon written notice received by the
Lender at least thirty (30) days prior to making such payment; provided,
however, that together with such prepayment, Borrower shall pay to the Lender
the Breakage Fee set forth on the Rider, attached to and made a part of this
Note by reference.  Upon making any prepayment of the Principal Sum in whole,
Borrower shall pay to the Lender all interest and Expenses owing pursuant to
this Note or the Loan Documents and remaining unpaid.  Any partial payment of
the Principal Sum shall be applied in inverse order of maturity.  In the event
the Maturity Date of this Note is accelerated following an Event of Default, any
tender of payment of the amount necessary to satisfy the entire indebtedness
made after such Event of Default shall be expressly deemed a voluntary
prepayment.  In such a case, to the extent permitted by law, the Lender shall be
entitled to the amount necessary to satisfy the entire indebtedness, plus the
Breakage Fee.


Exit Fee.  Borrower shall pay to the Lender, at the time of repayment of the
Principal Sum, whether at the Maturity Date or otherwise, an “Exit Fee” equal to
one-quarter of one percent (.25%) of the Principal Sum repaid; provided,
however, that such Exit Fee shall be waived if:
 
 
(a) the Principal Sum is refinanced with the Lending Group; or


(b) Borrower elects to refinance the Principal Sum with a qualified third-party
lender, provided:


(i)       Borrower has first provided the Lending Group with written notice that
it has initiated discussions with a third-party lender; and


(ii)      Borrower has provided Lending Group with a copy of a bona fide
proposal for financing from such third-party lender.  Such proposal shall be
deemed to have been  submitted to the Lending Group no earlier than  ten (10)
Business Days after the date of such notice provided for in item (i) above; and


(iii)     The Lending Group does not provide a refinancing proposal within
twenty-one (21) Business Days of receipt of the third-party proposal that is
substantially similar with respect to amount of loan proceeds, term, level of
recourse, if any, interest rate and fees.


Borrower acknowledges and agrees that any breach of its obligations hereunder
shall constitute an Event of Default under this Note.


Business Purpose.  This Note is being given by Borrower to the Lender in
connection with the construction and mortgage financing of real property
described in Mortgage and Borrower represents and warrants that the indebtedness
evidenced by this Note is for a business purpose.


Events of Default; Acceleration.  This Note is issued pursuant to the Loan
Agreement and is secured by the Mortgage, and the Lender is entitled to the
benefits thereof.  Any Event of Default (as defined in the Mortgage, the Loan
Agreement or the Building Loan Agreement) is an “Event of Default” under this
Note, including, without limitation, Borrower’s breach of any obligations
hereunder.  The maturity of this Note shall be accelerated and all amounts under
this Note shall become immediately due and payable without any notice, demand,
presentment or protest of any kind (each of which is waived by Borrower) (a)
automatically, if Borrower or Mortgagor commences any bankruptcy or insolvency
proceeding, if voluntary, or upon the lapse of sixty (60) days without dismissal
thereof, if involuntary; (b) at the sole option of the Lender, upon or at any
time or from time to time after the existence of an Event of Default; and (c)
upon the Maturity Date.  After maturity (whether due to the Maturity Date, by
acceleration or otherwise), interest on the outstanding Principal Sum shall
accrue at the Default Rate and the Lender’s acceptance of any partial payment of
the outstanding Principal Sum and/or payment of accrued interest shall not
affect that all amounts under this Note are due and payable in full.
 
 
3

--------------------------------------------------------------------------------

 

 
Expenses.  Borrower shall pay to the Lender and to Co-Lender on demand each
reasonable cost and expense (including, but not limited to, the reasonable fees
and disbursements of counsel to the Lender and to Co-Lender, whether internal or
external and whether retained for advice, for litigation or for any other
purpose) incurred by the Lender, the Co-Lender or their respective agents either
directly or indirectly in connection with this Note including, without
limitation, endeavoring to (1) collect any amount owing pursuant to this Note or
negotiate or document a workout or restructuring; (2) enforce or realize upon
any guaranty, endorsement or other assurance, any collateral or other security,
or any subordination, directly or indirectly securing or otherwise directly or
indirectly applicable in any such amount; or (3) preserve or exercise any right
or remedy of the Lender and the Co-Lender pursuant to this Note (the
“Expenses”).


Right of Setoff.  The Lender and the Co-Lender shall have the right to set off
against the amounts owing under this Note any property held in a deposit or
other account with the Lender or the Co-Lender or otherwise owing by the Lender
or the Co-Lender in any capacity to Borrower or any endorser of this Note.  Such
set-off shall be deemed to have been exercised immediately at the time the
Lender, the Co-Lender or such affiliate elects to do so.


Miscellaneous.  This Note and any other document required to be executed by
Borrower or any guarantor or other party in connection with the transaction
contemplated hereby constitute the entire agreement and understanding between
the parties hereto with respect to such transaction and supersedes all prior
negotiations, courses of dealing, understandings, and agreements between such
parties with respect to such transactions.  All rights and remedies of the
Lender under applicable law, the Mortgage, the Loan Agreement, this Note or any
document in connection with the transaction contemplated hereby or amendment
thereof are cumulative and not exclusive.  No single, partial or delayed
exercise by the Lender of any right or remedy shall preclude the subsequent
exercise by the Lender at any time of any right or remedy of the Lender without
notice.  No waiver or amendment of any provision of this Note shall be effective
unless made specifically in writing by the Lender.  No course of dealing or
other conduct, no oral agreement or representation made by the Lender, and no
usage of trade, shall operate as a waiver of any right or remedy of the
Lender.  Borrower agrees that in any legal proceeding, a copy of this Note kept
in the Lender’s course of business may be admitted into evidence as an original.
This Note is a binding obligation enforceable against Borrower and its
successors and assigns and shall inure to the benefit of the Lender and its
successors and assigns.  If a court deems any provision of this Note invalid,
the remainder of the Note shall remain in effect.  Section headings are for
convenience only.  Singular number includes plural and neuter gender includes
masculine and feminine as appropriate.


Time is of the essence as to all dates set forth herein, provided, however, that
whenever performance hereunder would be due on a Saturday, Sunday or public
holiday or the equivalent for banks generally under applicable federal law and,
if no applicable federal law exists, then the applicable state law (any other
day being a "Business Day"), such performance shall be made on the next
succeeding Business Day.


Notices.  Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower or to the
Lender, addressed as set forth below (or at such other address and person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this section).   Such notice or demand shall be deemed sufficiently given for
all purposes when delivered (i) by personal delivery and shall be deemed
effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) Business Days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) Business Day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express).  Notice by e-mail is not valid notice under
this or any other agreement between Borrower and the Lender.


 
 
4

--------------------------------------------------------------------------------

 

 

Lender:  Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:  Office of General Counsel     with a copy to:   DelBello Donnellan
Weingarten Wise & Wiederkehr, LLP
1 North Lexington Avenue
White Plains, New York 10601
Attention:  Ann Carlson, Esq.     and Manufacturers and Traders Trust Company
303 South Broadway, Suite 130
Tarrytown, New York 10592
Attention: John Stroligo, Vice President     If to Borrower:  c/o Acadia Realty
Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York  10605
Attention:  Robert Masters, Esq.    

                                         
Joint and Several.  If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations which become due
under this Note and the term “Borrower” shall include each as well as all of
them.


Governing Law; Jurisdiction.  This Note has been delivered to and accepted by
the Lender and will be deemed to be made in the State of New York.  Except as
otherwise provided under federal law, this Note will be interpreted in
accordance with the laws of the State of New York excluding its conflict of laws
rules. BORROWER AND LENDER HEREBY IRREVOCABLY CONSENT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN NEW YORK
OR WESTCHESTER COUNTY, AND CONSENTS THAT THE LENDER MAY EFFECT ANY SERVICE OF
PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING
NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE
LENDER FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING
ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION.  Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Lender and Borrower.  Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.


Waiver of Jury Trial.  BORROWER AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE LENDER MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
NOTE OR THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND WARRANTS THAT
NO REPRESENTATIVE OR AGENT OF THE LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS JURY TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED
TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.


Recourse Liability.    No past, present or future member, or any past, present
or future shareholder, partner, member, officer, employee, servant, executive,
director, agent, authorized representative or affiliate of Borrower or any
member of Borrower, (each such Person, an “Exculpated Party”) shall be
personally liable for payments due hereunder or under any other Loan Document or
for the performance of any obligation, or breach of any representation or
warranty made by Borrower hereunder or thereunder.  The sole recourse of the
Lender and the Lending Group for satisfaction of the obligations of Borrower
hereunder and under any other Loan Document shall be against Borrower and its
assets and not against any assets or property of any such Exculpated Party other
than the direct or indirect ownership interest of such Exculpated Party in
Borrower.  In the event that an Event of
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Default occurs in connection with such obligations, no action shall be brought
against any such Exculpated Party by virtue of its direct or indirect ownership
interest in Borrower.  In the event of foreclosure or other sale or disposition
of the Premises, no judgment for any deficiency upon the obligations hereunder
or under any other Loan Document shall be obtainable by the Lender or the
Lending Group against any such Exculpated Party.  Notwithstanding the foregoing,
nothing in this paragraph shall affect or diminish the obligations of Borrower
or Guarantor under or in respect of each Loan Document to which it is a party,
including the Guarantees (including the right to name any Guarantor in any
foreclosure action in connection with its obligations under the Guarantees). 
Notwithstanding the foregoing provisions of this paragraph, each Exculpated
Party shall be personally (and on a full recourse basis) liable for and shall
indemnify and defend Lender and the Lending Group from and against, and shall
hold Lender and the Lending Group harmless of, from and against any deficiency,
liability, loss, damage, costs, and expenses (including legal fees and
disbursements) suffered by Lender and/or the Lending Group and caused by, or
arising out of or as a result of any of the following:  (i) such Person’s
commission of a criminal act, (ii) such Person’s failure to comply with the
provisions of the Loan Documents prohibiting a transfer or Change of Control;
(iii) such Person’s misappropriation of any cash flow or other revenue derived
from or in respect of the Project, including security deposits, insurance
proceeds, condemnation awards, or any rental, sales or other income derived
directly or indirectly from the Project, or the misapplication of any of the
foregoing sums, in either event, in contravention of any provision of the
Mortgage or the other Loan Documents; (iv) such Person’s fraud or
misrepresentation or inaccurate certification made at any time in connection
with the Loan Documents or the Indebtedness; (v) such Person’s intentional
interference with Lender’s (or the Lending Groups’) exercise of its rights under
any of the Loan Documents; (vi) such Person’s intentional destruction or removal
of fixtures or personal property securing the Obligations unless replaced by
items of equal value and utility; (vii) such Person’s misapplication or
misappropriation of funds disbursed from the Project Fund; (viii) such Person’s
commissions of intentional waste to or of the Project or any portion thereof or
failure to maintain the Project and the Premises in the manner required by the
Loan Documents; (ix) failure to maintain the insurance coverage required by the
Loan Documents; (x) failure to pay taxes, assessments and any other charges,
including, without limitation, charges for labor or materials, which could
result in prior liens against any portion of the Project; (xi) willful
misconduct; (xii) Borrower files a voluntary petition under the Federal
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(xiii) such Person files or joins in the filing of, or solicits or acts in
concert with, or colludes or conspires with petitioning creditors with respect
to, an involuntary petition against Borrower under the Federal Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law; (xiv) Borrower files
an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Federal
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (xv)
such Person consents to or acquiesces in or joins in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Project; or (xvi) Borrower makes an assignment for the benefit of
creditors, or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due.


Preauthorized Transfers from Deposit Account.  If a deposit account number is
provided in the following blank Borrower hereby authorizes the Lender to debit
Borrower’s deposit account #_________________________ with the Lender
automatically for any amount which becomes due under this Note.


Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.
 
BORROWER
 
 

Canarsie Plaza LLC            
By:
/s/ Robert Masters           Robert Masters
      Senior Vice President  

 



 
6

--------------------------------------------------------------------------------

 
 
 

STATE OF NEW YORK  )   : ss. COUNTY OF WESTCHESTER  )

 
 
On the 18th day of January, in the year 2011, before me, the undersigned, a
Notary Public in and for said State, personally appeared Robert Masters
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.


/s/ Debra Leibler-Jones                                                 
               Notary Public




Debra Leibler-Jones
Notary Public No. 01LE6005994
Qualified in Dutchess County, New York
Commission Expires 04/20/2014
 

 
________________________________________________________________________________________________________________________________________
FOR INTERNAL USE ONLY


Authorization Confirmed:
____________________________________________________________________________________________________________________
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 

 graphic [mtb-logo.jpg]  


 
RIDER TO
MORTGAGE NOTE
(LIBOR Rider)


Borrower: Canarsie Plaza LLC
Mortgage Note Original Principal Amount: $1,562,500.00
Mortgage Note Date: January 19, 2011


Definitions.  As used in this Rider, each capitalized term shall have the
meaning specified in the Note and the following terms shall have the indicated
meanings:


 
1)
“Adjustment Date” shall be the first calendar day of each month.



 
2)
“Applicable Interest Rate” shall mean either the LIBOR Rate or the Base Rate, as
the case may be.



 
3)
“Base Month” shall mean the first month following the month in which the Note
Set Date occurs.  For example, if the Note Set Date is March 10, then the “Base
Month” would be April.



 
4)
“Base Rate” shall be equal to the greater of (a) the rate of interest announced
by the Lender as its prime rate of interest in effect on the first day of each
calendar month, plus one (1) percentage point or (b) an interest rate floor of
6.50% (the “Interest Rate Floor”).



 
5)
“Joint Business Day” shall mean any day of the year on which banking
institutions in New York, New York are not authorized or required by law or
other governmental action to close and, in connection with the LIBOR Rate, on
which dealings are carried on in the London Interbank market.



 
6)
“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
1/16th of 1%) obtained by dividing (i) the one month interest period London
Interbank Offered Rate for United States dollar deposits in the London interbank
market at approximately 11:00 a.m. London, England time (or as soon thereafter
as practicable), as determined by the Lender from any broker, quoting service or
commonly available source utilized by the Lender or its agents, by (ii) a
percentage equal to 100% minus the stated maximum rate of all reserves required
to be maintained against “Eurocurrency Liabilities” as specified in Regulation D
(or against any other category of liabilities which includes deposits by
reference to which the interest rate on any loan bearing interest at a LIBOR
Rate is determined, or any category of extensions of credit or other assets
which includes loans by a non-United States office of a bank to United States
residents) on such date to any member bank of the Federal Reserve System.
Notwithstanding any provision above, the practice of rounding to determine LIBOR
may be discontinued at any time in the Lender’s sole discretion.



 
7)
“LIBOR Rate” shall mean the greater of (a) 4.00% percentage points above LIBOR
or (b) the Interest Rate Floor.



 
8)
“Note Set Date” shall mean the date the first advance is made to Borrower.



LIBOR Rate Adjustments.  The LIBOR Rate shall be initially based on one month
LIBOR in effect two (2) Joint Business Days before the Note Set Date, then
adjusted on the first calendar day of the Base Month using the LIBOR in effect
two (2) Joint Business Days prior to that first calendar day of the Base
Month.  Thereafter, the LIBOR rate shall be adjusted on the Adjustment Date
based on the applicable LIBOR in effect two (2) Joint Business Days prior to the
respective Adjustment Date.
 
 
 
8

--------------------------------------------------------------------------------

 

 
Inability to Determine LIBOR Rates.  If the Lender shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR with
respect to this Note, the Lender will give notice of such determination to
Borrower.  Upon such determination and notice, the Lender may convert the
Applicable Interest Rate from the LIBOR Rate to the Base Rate.  Thereafter, the
Lender may not maintain the Applicable Rate at the LIBOR Rate hereunder until
the Lender revokes such notice in writing.


Increased Cost.  If the Lender shall determine that due to either (a) the
introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of LIBOR) in or in
the interpretation of any requirement of law, or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Lender of agreeing to make or making, funding or maintaining any
loan at the LIBOR Rate, Borrower shall be liable for, and shall from time to
time, upon demand therefor by the Lender, pay to the Lender such additional
amounts as are sufficient to compensate the Lender for such increased costs.


Illegality.  If the Lender shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Lender to make a
loan at the LIBOR Rate then, on notice thereof by the Lender to Borrower, the
Lender may suspend maintaining this loan at the LIBOR Rate until the Lender
shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist and the Lender may convert the Applicable
Interest Rate from the LIBOR Rate to the Base Rate.


Conversion.  The Lender may, in its sole discretion, convert the Applicable
Interest Rate from the LIBOR Rate to the Base Rate upon the occurrence of an
Event of Default.  The Applicable Rate shall automatically convert from the
LIBOR Rate to the Base Rate on the date Borrower commences, or has commenced
against it, any proceeding or request for relief under any bankruptcy,
insolvency or similar laws now or hereafter in effect in the United States of
America or any state or territory thereof or any foreign jurisdiction or any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against or winding up of affairs of Borrower.


Default Rate.  Notwithstanding anything to the contrary in the Note, the default
rate of interest that the Lender may charge under the Note shall be at a rate
per annum of twenty-four percent (24%).  Nothing herein shall be construed to be
a waiver by the Lender to have any Loan accrue interest at the default rate or
other rights of the Lender set forth in this Note.


Prepayment.  If Borrower prepays any principal amount (in whole or in part) when
the Applicable Rate is the LIBOR Rate on or as of any day other than the last
day of the selected interest period (other than regular installments of
principal as set forth in the Note), or there is a conversion from the LIBOR
Rate to the Base Rate, pursuant to the terms of this Note, on or as of any day
other than the last day of the selected interest period, then Borrower shall be
liable for and shall pay the Lender, on demand, an amount (the “Breakage Fee”)
equal the actual amount of the liabilities, expenses, costs and/or funding
losses that are a direct or indirect result of such prepayment, conversion or
other condition described herein, including, without limitation, any liability,
expense, cost (including administrative cost) or loss derived from liquidating
or employing deposits acquired to fund or maintain the applicable loan through
the end of the applicable interest period.  The Lender’s calculation of any
Breakage Fee shall, in the absence of manifest error, be conclusive and binding
upon Borrower.  Borrower acknowledges and understands that, upon demand for
payment or acceleration of maturity (as applicable) of all indebtedness under
this Note, any tender of payment made thereafter shall be deemed a voluntary
prepayment and, to the extent permitted by law, Borrower shall pay to the Lender
the appropriate Breakage Fee in connection therewith.
 
 

  Canarsie Plaza LLC                  
By:
/s/ Robert Masters       Robert Masters
Senior Vice President  

 
 
 
9

--------------------------------------------------------------------------------

 


MORTGAGE NOTE
New York
 

January 19, 2011   $1,437,500.00

 
BORROWER (Name): CANARSIE PLAZA LLC
(Organizational Structure): limited liability company
(State Law organized under): Delaware
(Address of chief executive office): c/o Acadia Realty Trust, 1311 Mamaroneck
Avenue, Suite 260, White Plains, New York 10605


LENDER:     MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation with its banking offices at One M&T Plaza, Buffalo, New York 14203
Attn: Office of the General Counsel ("M&T") individually as a lender and as the
administrative agent for itself and Capital One, N.A., as a lender (the
"Co-Lender" and, referred to collectively with M&T as the "Lending Group") and
the Lending Group (the “Lender”).


Definitions.  The following terms shall have the indicated meanings in this
Note, capitalized terms used herein but not otherwise defined herein shall have
their respective meanings ascribed to them in the Loan Agreement:


1.
“Building Loan Agreement” shall mean the building loan agreement between
Borrower and the Lender dated January 12, 2010, as supplemented by the
supplemental building loan agreement, dated as of the date hereof and as the
same may be further supplemented, amended, modified or replaced from time to
time in connection with the construction and mortgage financing of real property
described in the Mortgage.

2.
“Escrow” shall mean any escrow requirement under the Mortgage or the Loan
Agreement for the payment of taxes and/or other charges.

3.
“First Payment Date” shall mean the first day of February, 2011.

4.
“Loan Agreement” shall mean the loan agreement between Borrower and the Lender
dated the date hereof in connection with the mortgage financing of real property
described in the Mortgage, as the same may be amended, modified or replaced from
time to time.

5.
“Loan Documents” shall mean this Note, the Loan Agreement, the Building Loan
Agreement, the Mortgage, the Survey, the Title Insurance Policy, the Guarantees
and all other instruments, certificates, legal opinions and documents executed
and delivered by either or both of the Borrower or the Lender in connection with
this Note, the Loan Agreement or the Building Loan Agreement.

6.
“Maturity Date” is the earlier of (i) January 12, 2012; or (ii) any earlier date
on which this Note is required to be paid in full, by acceleration or otherwise,
under the Loan Agreement or any of the other Loan Documents.

7.
“Mortgage” shall mean the supplemental building loan mortgage dated on or about
the date of this Note executed by Borrower, as the same may be amended, modified
or replaced from time to time, securing obligations arising pursuant to or in
connection with this Note.

8.
“Principal Sum” shall mean One Million Four Hundred Thirty Seven Thousand Five
Hundred Dollars ($1,437,500.00).



Promise to Pay.  For value received, and intending to be legally bound, the
undersigned Borrower promises to pay to the order of Co-Lender at Capital One,
N.A., Commercial Real Estate, 275, Broadhollow Road, P.O. Box 8914, Melville, NY
11747, Attention: Peter A. Welch, Senior Vice President in lawful money of the
United States and in immediately available funds, the Principal Sum or so much
thereof as may be advanced, plus interest on the unpaid portion of the Principal
Sum, all amounts, if any, required for the Escrow, and all Expenses (defined
below).


Interest.  The unpaid Principal Sum advanced to Borrower under this Note shall
accrue interest each day from and including the date proceeds of this Note are
advanced to, but not including, the date all amounts hereunder are paid in full,
at a variable per annum rate that shall be equal to the LIBOR Rate, as defined
in the Rider, provided, however that, at any time from the date that is
forty-five (45) days before the Maturity Date until the Maturity Date, the
Borrower may select the Base Rate, as defined in the Rider, by notifying Lender
in writing of its selection, provided, further that, the Borrower may not choose
the LIBOR Rate if any loan at the LIBOR Rate would extend beyond the Maturity
Date.  The definition of LIBOR, LIBOR Rate, adjustments to the LIBOR Rate and
other provisions relative thereto are contained on the Rider attached hereto and
made a part of this Note.
 
 
1

--------------------------------------------------------------------------------

 

 
Interest will be calculated on the basis of a 360-day year consisting of twelve
(12) months with the actual number of days of each month (28, 29, 30 or 31).


Maximum Legal Rate.  It is the intent of the Lender and Borrower that in no
event shall such interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”).  Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, Borrower agrees that any amount that would be treated as excessive under a
final judicial interpretation of applicable law shall be deemed to have been a
mistake and automatically canceled and if received by the Lender shall be
refunded to Borrower, without interest.


Default Rate.  Upon an Event of Default under any of the Loan Documents or
immediately after maturity (whether due to the Maturity Date, by acceleration or
otherwise) and continuing through a foreclosure sale, if any, until such time as
title is transferred pursuant to such foreclosure sale, the interest rate on the
unpaid Principal Sum shall be increased to a rate per annum of twenty-four
percent (24%) (the “Default Rate”).  Any judgment entered hereon or otherwise in
connection with any suit to collect amounts due hereunder shall bear interest at
such Default Rate.  No failure to impose or delay in imposing the Default Rate
shall be construed as a waiver by the Lender of its right to collect, and
Borrower’s obligation to pay, interest at the Default Rate effective as of the
date of maturity (whether due to the Maturity Date, by acceleration or
otherwise).


Repayment of Principal and Interest.  Borrower shall pay the Principal Sum and
interest owing pursuant to this Note to the Lender as follows:


 
(i)
Borrower shall pay accrued interest to Lender on the First Payment Date and on
the first Business Day of each month thereafter to, but not including, the
Maturity Date; and



 
(ii)
On the Maturity Date, Borrower shall pay the outstanding Principal Sum and all
accrued and unpaid interest, premiums, Expenses and all other amounts owing
pursuant to this Note and the Loan Documents and remaining unpaid.



Late Charge.  If Borrower fails to pay, within five (5) days of its due date,
any amount due and owing pursuant to this Note or the Loan Documents, including,
without limitation, any Escrow payment due and owing, Borrower shall immediately
pay to the Lender a late charge equal to five percent (5%) of the delinquent
amount (the “Late Fee”); provided, however, if Borrower has timely satisfied all
conditions for an interest advance under the Loan Documents and there is
sufficient availability under the construction budget and under the Loan to make
a requested interest advance and Lender fails to make such an advance for any
reason not within the control of Borrower, then a Late Fee shall not accrue with
respect to such Interest payment.


Application of Payments.  Payments may be applied in any order at the sole
discretion of the Lender, but prior to an Event of Default or Maturity Date,
each payment pursuant to this Note shall be applied first to accrued and unpaid
interest, next to principal due, next to the Escrow, next to late charges, and
finally to Expenses, notwithstanding the foregoing in the sole discretion of the
Lending Group, any partial payments may be applied to the payment of the Loan
and/or the Mortgage Loan as such terms are defined in the Building Loan
Agreement.


Prepayment.  Except to the extent provided in the paragraph entitled “Exit Fee”
otherwise provided herein, Borrower shall have the option of paying the
Principal Sum to the Lender in advance of the Maturity Date, in whole or in
part, at any time and from time to time upon written notice received by the
Lender at least thirty (30) days prior to making such payment; provided,
however, that together with such prepayment, Borrower shall pay to the Lender
the
 
 
2

--------------------------------------------------------------------------------

 
 
Breakage Fee set forth on the Rider, attached to and made a part of this Note by
reference.  Upon making any prepayment of the Principal Sum in whole, Borrower
shall pay to the Lender all interest and Expenses owing pursuant to this Note or
the Loan Documents and remaining unpaid.  Any partial payment of the Principal
Sum shall be applied in inverse order of maturity.  In the event the Maturity
Date of this Note is accelerated following an Event of Default, any tender of
payment of the amount necessary to satisfy the entire indebtedness made after
such Event of Default shall be expressly deemed a voluntary prepayment.  In such
a case, to the extent permitted by law, the Lender shall be entitled to the
amount necessary to satisfy the entire indebtedness, plus the Breakage Fee.


Exit Fee.  Borrower shall pay to the Lender, at the time of repayment of the
Principal Sum, whether at the Maturity Date or otherwise, an “Exit Fee” equal to
one-quarter of one percent (.25%) of the Principal Sum repaid; provided,
however, that such Exit Fee shall be waived if:
 
 
(a)       the Principal Sum is refinanced with the Lending Group; or


(b)       Borrower elects to refinance the Principal Sum with a qualified
third-party lender, provided:


(i)        Borrower has first provided the Lending Group with written notice
that it has initiated discussions with a third-party lender; and


(ii)       Borrower has provided Lending Group with a copy of a bona fide
proposal for financing from such third-party lender.  Such proposal shall be
deemed to have been  submitted to the Lending Group no earlier than  ten (10)
Business Days after the date of such notice provided for in item (i) above; and


(iii)    The Lending Group does not provide a refinancing proposal within
twenty-one (21) Business Days of receipt of the third-party proposal that is
substantially similar with respect to amount of loan proceeds, term, level of
recourse, if any, interest rate and fees.


Borrower acknowledges and agrees that any breach of its obligations hereunder
shall constitute an Event of Default under this Note.


Business Purpose.  This Note is being given by Borrower to the Lender in
connection with the construction and mortgage financing of real property
described in Mortgage and Borrower represents and warrants that the indebtedness
evidenced by this Note is for a business purpose.


Events of Default; Acceleration.  This Note is issued pursuant to the Loan
Agreement and is secured by the Mortgage, and the Lender is entitled to the
benefits thereof.  Any Event of Default (as defined in the Mortgage, the Loan
Agreement or the Building Loan Agreement) is an “Event of Default” under this
Note, including, without limitation, Borrower’s breach of any obligations
hereunder.  The maturity of this Note shall be accelerated and all amounts under
this Note shall become immediately due and payable without any notice, demand,
presentment or protest of any kind (each of which is waived by Borrower) (a)
automatically, if Borrower or Mortgagor commences any bankruptcy or insolvency
proceeding, if voluntary, or upon the lapse of sixty (60) days without dismissal
thereof, if involuntary; (b) at the sole option of the Lender, upon or at any
time or from time to time after the existence of an Event of Default; and (c)
upon the Maturity Date.  After maturity (whether due to the Maturity Date, by
acceleration or otherwise), interest on the outstanding Principal Sum shall
accrue at the Default Rate and the Lender’s acceptance of any partial payment of
the outstanding Principal Sum and/or payment of accrued interest shall not
affect that all amounts under this Note are due and payable in full.


Expenses.  Borrower shall pay to the Lender and to Co-Lender on demand each
reasonable cost and expense (including, but not limited to, the reasonable fees
and disbursements of counsel to the Lender and to Co-Lender, whether internal or
external and whether retained for advice, for litigation or for any other
purpose) incurred by the Lender, the Co-Lender or their respective agents either
directly or indirectly in connection with this Note including, without
 
 
 
3

--------------------------------------------------------------------------------

 
 
limitation, endeavoring to (1) collect any amount owing pursuant to this Note or
negotiate or document a workout or restructuring; (2) enforce or realize upon
any guaranty, endorsement or other assurance, any collateral or other security,
or any subordination, directly or indirectly securing or otherwise directly or
indirectly applicable in any such amount; or (3) preserve or exercise any right
or remedy of the Lender and the Co-Lender pursuant to this Note (the
“Expenses”).


Right of Setoff.  The Lender and the Co-Lender shall have the right to set off
against the amounts owing under this Note any property held in a deposit or
other account with the Lender or the Co-Lender or otherwise owing by the Lender
or the Co-Lender in any capacity to Borrower or any endorser of this Note.  Such
set-off shall be deemed to have been exercised immediately at the time the
Lender, the Co-Lender or such affiliate elects to do so.


Miscellaneous.  This Note and any other document required to be executed by
Borrower or any guarantor or other party in connection with the transaction
contemplated hereby constitute the entire agreement and understanding between
the parties hereto with respect to such transaction and supersedes all prior
negotiations, courses of dealing, understandings, and agreements between such
parties with respect to such transactions.  All rights and remedies of the
Lender under applicable law, the Mortgage, the Loan Agreement, this Note or any
document in connection with the transaction contemplated hereby or amendment
thereof are cumulative and not exclusive.  No single, partial or delayed
exercise by the Lender of any right or remedy shall preclude the subsequent
exercise by the Lender at any time of any right or remedy of the Lender without
notice.  No waiver or amendment of any provision of this Note shall be effective
unless made specifically in writing by the Lender.  No course of dealing or
other conduct, no oral agreement or representation made by the Lender, and no
usage of trade, shall operate as a waiver of any right or remedy of the
Lender.  Borrower agrees that in any legal proceeding, a copy of this Note kept
in the Lender’s course of business may be admitted into evidence as an original.
This Note is a binding obligation enforceable against Borrower and its
successors and assigns and shall inure to the benefit of the Lender and its
successors and assigns.  If a court deems any provision of this Note invalid,
the remainder of the Note shall remain in effect.  Section headings are for
convenience only.  Singular number includes plural and neuter gender includes
masculine and feminine as appropriate.


Time is of the essence as to all dates set forth herein, provided, however, that
whenever performance hereunder would be due on a Saturday, Sunday or public
holiday or the equivalent for banks generally under applicable federal law and,
if no applicable federal law exists, then the applicable state law (any other
day being a "Business Day"), such performance shall be made on the next
succeeding Business Day.


Notices.  Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower or to the
Lender, addressed as set forth below (or at such other address and person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this section).   Such notice or demand shall be deemed sufficiently given for
all purposes when delivered (i) by personal delivery and shall be deemed
effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) Business Days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) Business Day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express).  Notice by e-mail is not valid notice under
this or any other agreement between Borrower and the Lender.

 

Lender:  Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:  Office of General Counsel     with a copy (which shall not
constitute notice) to:   DelBello Donnellan Weingarten Wise & Wiederkehr, LLP
1 North Lexington Avenue
White Plains, New York 10601
Attention:  Ann Carlson, Esq.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 

    and Manufacturers and Traders Trust Company
303 South Broadway, Suite 130
Tarrytown, New York 10592
Attention: John Stroligo, Vice President     If to Co-Lender:  Capital One, N.A.
Commercial Real Estate
275 Broadhollow Road
P. O. Box 8914
Melville, NY 11747
Attention: Peter A. Welch, Senior Vice President     with a copy to:   Capital
One Bank
90 Park Avenue, 4th Floor
New York, NY 10016
Attention: Chris Cho, Vice President    
with a copy (which shall not constitute notice) to:
  Riemer & Braunstein LLP
Times Square Tower, Suite 2506
Seven Times Square
New York, NY 10036
Attention: Jeffrey Page, Esq.     If to Borrower:  c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York  10605
Attention:  Robert Masters, Esq.    

                     
Joint and Several.  If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations which become due
under this Note and the term “Borrower” shall include each as well as all of
them.


Governing Law; Jurisdiction.  This Note has been delivered to and accepted by
the Lender and will be deemed to be made in the State of New York.  Except as
otherwise provided under federal law, this Note will be interpreted in
accordance with the laws of the State of New York excluding its conflict of laws
rules. BORROWER AND LENDER HEREBY IRREVOCABLY CONSENT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN NEW YORK
OR WESTCHESTER COUNTY, AND CONSENTS THAT THE LENDER MAY EFFECT ANY SERVICE OF
PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING
NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE
LENDER FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING
ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION.  Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Lender and Borrower.  Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.


Waiver of Jury Trial.  BORROWER AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE LENDER MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
NOTE OR THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND WARRANTS
 
 
5

--------------------------------------------------------------------------------

 
 
THAT NO REPRESENTATIVE OR AGENT OF THE LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS JURY TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED
TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.
 
Recourse Liability.    No past, present or future member, or any past, present
or future shareholder, partner, member, officer, employee, servant, executive,
director, agent, authorized representative or affiliate of Borrower or any
member of Borrower, (each such Person, an “Exculpated Party”) shall be
personally liable for payments due hereunder or under any other Loan Document or
for the performance of any obligation, or breach of any representation or
warranty made by Borrower hereunder or thereunder.  The sole recourse of the
Lender and the Lending Group for satisfaction of the obligations of Borrower
hereunder and under any other Loan Document shall be against Borrower and its
assets and not against any assets or property of any such Exculpated Party other
than the direct or indirect ownership interest of such Exculpated Party in
Borrower.  In the event that an Event of Default occurs in connection with such
obligations, no action shall be brought against any such Exculpated Party by
virtue of its direct or indirect ownership interest in Borrower.  In the event
of foreclosure or other sale or disposition of the Premises, no judgment for any
deficiency upon the obligations hereunder or under any other Loan Document shall
be obtainable by the Lender or the Lending Group against any such Exculpated
Party.  Notwithstanding the foregoing, nothing in this paragraph shall affect or
diminish the obligations of Borrower or Guarantor under or in respect of each
Loan Document to which it is a party, including the Guarantees (including the
right to name any Guarantor in any foreclosure action in connection with its
obligations under the Guarantees).  Notwithstanding the foregoing provisions of
this paragraph, each Exculpated Party shall be personally (and on a full
recourse basis) liable for and shall indemnify and defend Lender and the Lending
Group from and against, and shall hold Lender and the Lending Group harmless of,
from and against any deficiency, liability, loss, damage, costs, and expenses
(including legal fees and disbursements) suffered by Lender and/or the Lending
Group and caused by, or arising out of or as a result of any of the following: 
(i) such Person’s commission of a criminal act, (ii) such Person’s failure to
comply with the provisions of the Loan Documents prohibiting a transfer or
Change of Control; (iii) such Person’s misappropriation of any cash flow or
other revenue derived from or in respect of the Project, including security
deposits, insurance proceeds, condemnation awards, or any rental, sales or other
income derived directly or indirectly from the Project, or the misapplication of
any of the foregoing sums, in either event, in contravention of any provision of
the Mortgage or the other Loan Documents; (iv) such Person’s fraud or
misrepresentation or inaccurate certification made at any time in connection
with the Loan Documents or the Indebtedness; (v) such Person’s intentional
interference with Lender’s (or the Lending Groups’) exercise of its rights under
any of the Loan Documents; (vi) such Person’s intentional destruction or removal
of fixtures or personal property securing the Obligations unless replaced by
items of equal value and utility; (vii) such Person’s misapplication or
misappropriation of funds disbursed from the Project Fund; (viii) such Person’s
commissions of intentional waste to or of the Project or any portion thereof or
failure to maintain the Project and the Premises in the manner required by the
Loan Documents; (ix) failure to maintain the insurance coverage required by the
Loan Documents; (x) failure to pay taxes, assessments and any other charges,
including, without limitation, charges for labor or materials, which could
result in prior liens against any portion of the Project; (xi) willful
misconduct; (xii) Borrower files a voluntary petition under the Federal
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(xiii) such Person files or joins in the filing of, or solicits or acts in
concert with, or colludes or conspires with petitioning creditors with respect
to, an involuntary petition against Borrower under the Federal Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law; (xiv) Borrower files
an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Federal
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (xv)
such Person consents to or acquiesces in or joins in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Project; or (xvi) Borrower makes an assignment for the benefit of
creditors, or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due.


Preauthorized Transfers from Deposit Account.  If a deposit account number is
provided in the following blank Borrower hereby authorizes the Lender to debit
Borrower’s deposit account #_________________________ with the Lender
automatically for any amount which becomes due under this Note.
 
 
 
6

--------------------------------------------------------------------------------

 

 
Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.


BORROWER
 

Canarsie Plaza LLC            
By:
/s/ Robert Masters           Robert Masters
      Senior Vice President  

 



 

STATE OF NEW YORK )   : ss. COUNTY OF WESTCHESTER )

 
On the 18th day of January, in the year 2011, before me, the undersigned, a
Notary Public in and for said State, personally appeared Robert Masters
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.


/s/ Debra Leibler-Jones
Notary Public




Debra Leibler-Jones
Notary Public No. 01LE6005994
Qualified in Dutchess County, New York
Commission Expires 04/20/2014






_____________________________________________________________________________________________________________________________________
FOR INTERNAL USE ONLY


Authorization Confirmed:
_________________________________________________________________________________________________________________
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
RIDER TO
MORTGAGE NOTE
(LIBOR Rider)


Borrower: Canarsie Plaza LLC
Mortgage Note Original Principal Amount: $1,437,500.00
Mortgage Note Date: January 19, 2011


Definitions.  As used in this Rider, each capitalized term shall have the
meaning specified in the Note and the following terms shall have the indicated
meanings:


 
1)
“Adjustment Date” shall be the first calendar day of each month.



 
2)
“Applicable Interest Rate” shall mean either the LIBOR Rate or the Base Rate, as
the case may be.



 
3)
“Base Month” shall mean the first month following the month in which the Note
Set Date occurs.  For example, if the Note Set Date is March 10, then the “Base
Month” would be April.



 
4)
“Base Rate” shall be equal to the greater of (a) the rate of interest announced
by the Lender as its prime rate of interest in effect on the first day of each
calendar month, plus one (1) percentage point or (b) an interest rate floor of
6.50% (the “Interest Rate Floor”).



 
5)
“Joint Business Day” shall mean any day of the year on which banking
institutions in New York, New York are not authorized or required by law or
other governmental action to close and, in connection with the LIBOR Rate, on
which dealings are carried on in the London Interbank market.



 
6)
“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
1/16th of 1%) obtained by dividing (i) the one month interest period London
Interbank Offered Rate for United States dollar deposits in the London interbank
market at approximately 11:00 a.m. London, England time (or as soon thereafter
as practicable), as determined by the Lender from any broker, quoting service or
commonly available source utilized by the Lender or its agents, by (ii) a
percentage equal to 100% minus the stated maximum rate of all reserves required
to be maintained against “Eurocurrency Liabilities” as specified in Regulation D
(or against any other category of liabilities which includes deposits by
reference to which the interest rate on any loan bearing interest at a LIBOR
Rate is determined, or any category of extensions of credit or other assets
which includes loans by a non-United States office of a bank to United States
residents) on such date to any member bank of the Federal Reserve System.
Notwithstanding any provision above, the practice of rounding to determine LIBOR
may be discontinued at any time in the Lender’s sole discretion.



 
7)
“LIBOR Rate” shall mean the greater of (a) 4.00% percentage points above LIBOR
or (b) the Interest Rate Floor.



 
8)
“Note Set Date” shall mean the date the first advance is made to Borrower.



LIBOR Rate Adjustments.  The LIBOR Rate shall be initially based on one month
LIBOR in effect two (2) Joint Business Days before the Note Set Date, then
adjusted on the first calendar day of the Base Month using the LIBOR in effect
two (2) Joint Business Days prior to that first calendar day of the Base
Month.  Thereafter, the LIBOR rate shall be adjusted on the Adjustment Date
based on the applicable LIBOR in effect two (2) Joint Business Days prior to the
respective Adjustment Date.
 
 
 
8

--------------------------------------------------------------------------------

 

 
Inability to Determine LIBOR Rates.  If the Lender shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR with
respect to this Note, the Lender will give notice of such determination to
Borrower.  Upon such determination and notice, the Lender may convert the
Applicable Interest Rate from the LIBOR Rate to the Base Rate.  Thereafter, the
Lender may not maintain the Applicable Rate at the LIBOR Rate hereunder until
the Lender revokes such notice in writing.


Increased Cost.  If the Lender shall determine that due to either (a) the
introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of LIBOR) in or in
the interpretation of any requirement of law, or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Lender of agreeing to make or making, funding or maintaining any
loan at the LIBOR Rate, Borrower shall be liable for, and shall from time to
time, upon demand therefor by the Lender, pay to the Lender such additional
amounts as are sufficient to compensate the Lender for such increased costs.


Illegality.  If the Lender shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Lender to make a
loan at the LIBOR Rate then, on notice thereof by the Lender to Borrower, the
Lender may suspend maintaining this loan at the LIBOR Rate until the Lender
shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist and the Lender may convert the Applicable
Interest Rate from the LIBOR Rate to the Base Rate.


Conversion.  The Lender may, in its sole discretion, convert the Applicable
Interest Rate from the LIBOR Rate to the Base Rate upon the occurrence of an
Event of Default.  The Applicable Rate shall automatically convert from the
LIBOR Rate to the Base Rate on the date Borrower commences, or has commenced
against it, any proceeding or request for relief under any bankruptcy,
insolvency or similar laws now or hereafter in effect in the United States of
America or any state or territory thereof or any foreign jurisdiction or any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against or winding up of affairs of Borrower.


Default Rate.  Notwithstanding anything to the contrary in the Note, the default
rate of interest that the Lender may charge under the Note shall be at a rate
per annum of twenty-four percent (24%).  Nothing herein shall be construed to be
a waiver by the Lender to have any Loan accrue interest at the default rate or
other rights of the Lender set forth in this Note.


Prepayment.  If Borrower prepays any principal amount (in whole or in part) when
the Applicable Rate is the LIBOR Rate on or as of any day other than the last
day of the selected interest period (other than regular installments of
principal as set forth in the Note), or there is a conversion from the LIBOR
Rate to the Base Rate, pursuant to the terms of this Note, on or as of any day
other than the last day of the selected interest period, then Borrower shall be
liable for and shall pay the Lender, on demand, an amount (the “Breakage Fee”)
equal the actual amount of the liabilities, expenses, costs and/or funding
losses that are a direct or indirect result of such prepayment, conversion or
other condition described herein, including, without limitation, any liability,
expense, cost (including administrative cost) or loss derived from liquidating
or employing deposits acquired to fund or maintain the applicable loan through
the end of the applicable interest period.  The Lender’s calculation of any
Breakage Fee shall, in the absence of manifest error, be conclusive and binding
upon Borrower.  Borrower acknowledges and understands that, upon demand for
payment or acceleration of maturity (as applicable) of all indebtedness under
this Note, any tender of payment made thereafter shall be deemed a voluntary
prepayment and, to the extent permitted by law, Borrower shall pay to the Lender
the appropriate Breakage Fee in connection therewith.
 
 
 

  Canarsie Plaza LLC                  
By:
/s/ Robert Masters       Robert Masters
Senior Vice President  

 
 
 
 
9

--------------------------------------------------------------------------------

 
 
AFFIDAVIT PURSUANT TO SECTION 255 OF
THE TAX LAW OF THE STATE OF NEW YORK
(General Assignment of Rents)




 

STATE OF NEW YORK  )   : ss. COUNTY OF WESTCHESTER  )

 


ROBERT MASTERS (the "Deponent"), as Senior Vice President of CANARSIE PLAZA LLC
(the "Borrower"), being duly sworn, deposes and says:


1.           The Borrower is the holder of a fee interest in the premises
commonly known as 8925 Foster Avenue, 8901 Avenue D, 8915 Avenue D, 870 Remsen
Avenue, 856 Remsen Avenue, 8707 Foster Avenue, and 8709 Foster Avenue, Canarsie,
New York 11236 (the "Premises"), more particularly described in a mortgage of
even date herewith and the undersigned is fully familiar with the facts set
forth herein.
 
2.           A Supplemental Building Loan Mortgage (the "Supplemental Mortgage")
made between the Borrower and MANUFACTURERS AND TRADERS TRUST COMPANY ("M&T"),
as the administrative agent for itself and other lenders (referred to
collectively with M&T as the "Bank") dated as of the date hereof in the
principal sum of $3,000,000.00 has been offered for recording simultaneously
herewith and a mortgage tax of $84,000.00 due upon the recording of the
Supplemental Mortgage presented for recording, simultaneously herewith are being
paid at this time
 
3.           As collateral security for the Mortgage, Borrower has this day also
executed and delivered a General Assignment of Rents (the "Assignment")
encumbering the Premises, which Assignment is also being offered herewith for
recording.  The Assignment is additional security for the Supplemental Mortgage
only, and secures no other or additional indebtedness of the Borrower to the
Bank.
 
4.           Since the Assignment does not create or secure a new or further
indebtedness beyond the indebtedness which is already secured, or which under
any contingency may be secured by the foregoing Supplemental Mortgage, your
deponent respectfully requests exemption from further tax under Section 255
Article II of the Tax Law.
 
 

  CANARSIE PLAZA LLC                  
By:
/s/ Robert Masters     Name:
Title: ROBERT MASTERS
Senior Vice President  

 
 
Sworn to before me this
18th day of January, 2011.
 
 
 

/s/ Debra Leibler-Jones Debra Leibler-Jones Notary Public  Notary Public No.
01LE6005994   Qualified in Dutchess County, New York
Commission Expires 04/20/2014

 
 